



Exhibit 10.1


364-DAY CREDIT AGREEMENT


dated as of April 27, 2020




among




WHIRLPOOL CORPORATION


CERTAIN FINANCIAL INSTITUTIONS


and


CITIBANK, N.A.,
as Administrative Agent


and


BNP PARIBAS
MIZUHO BANK, LTD.
MUFG BANK, LTD.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agent


and


CITIBANK, N.A.
BNP PARIBAS SECURITIES CORP.
MIZUHO BANK, LTD.
MUFG BANK, LTD.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers and Joint Bookrunners











--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
ARTICLE 1 DEFINITIONS                                      1
Section 1.01.    Definitions.    1
Section 1.02.    Accounting Terms and Determinations.    16
Section 1.03.    Interest Rates; LIBOR Notification.    16
Section 1.04.    Other Interpretive Provisions.    17
ARTICLE 2 THE FACILITY                                  17
Section 2.01.    Description of Facility.    17
Section 2.02.    Availability of Facility; Required Payments.    17
Section 2.03.    Advances.    17
Section 2.04.    [Reserved].    20
Section 2.05.    [Reserved].    20
Section 2.06.    [Reserved].    20
Section 2.07.    Fees.    20
Section 2.08.    General Facility Terms.    20
Section 2.09.    [Reserved].    27
Section 2.10.    Regulation D Compensation.    27
Section 2.11.    [Reserved].    27
Section 2.12.    Defaulting Lenders.    27
ARTICLE 3 CHANGE IN CIRCUMSTANCES                          29
Section 3.01.    Taxes.    29
Section 3.02.    Increased Costs.    31
Section 3.03.    Changes in Capital Adequacy Regulations.    32
Section 3.04.    Availability of Types.    32
Section 3.05.    Funding Indemnification.    34
Section 3.06.    Mitigation of Additional Costs or Adverse Circumstances;
Replacement of Lenders.        34
Section 3.07.    Lender Statements; Survival of Indemnity.    35
ARTICLE 4 [RESERVED]                                      35
ARTICLE 5 CONDITIONS PRECEDENT                          35
Section 5.01.    Effectiveness.    35
Section 5.02.    [Reserved].    37
Section 5.03.    Each Extension of Credit.    37
ARTICLE 6 REPRESENTATIONS AND WARRANTIES 38
Section 6.01.    Existence and Standing.    38
Section 6.02.    Authorization and Validity.    38
Section 6.03.    No Conflict; Government Consent.    38
Section 6.04.    Financial Statements.    39
Section 6.05.    Material Adverse Change.    39


i



--------------------------------------------------------------------------------





Section 6.06.    Taxes.    39
Section 6.07.    Litigation.    39
Section 6.08.    ERISA.    39
Section 6.09.    Accuracy of Information.    39
Section 6.10.    [Reserved].    40
Section 6.11.    Compliance with Laws.    40
Section 6.12.    AML Laws, Anti-Corruption Laws and Sanctions.    40
Section 6.13.    Investment Company Act.    40
Section 6.14.    Environmental Matters.    40
Section 6.15    Affected Financial Institution.    41
ARTICLE 7 COVENANTS                                      41
Section 7.01.    Financial Reporting.    41
Section 7.02.    Use of Proceeds.    42
Section 7.03.    Notice of Default.    43
Section 7.04.    Existence.    43
Section 7.05.    Taxes.    43
Section 7.06.    Insurance.    43
Section 7.07.    Compliance with Laws.    43
Section 7.08.    Inspection.    44
Section 7.09.    Consolidations, Mergers, Dissolution and Sale of Assets.    44
Section 7.10.    Liens.    44
Section 7.11.    Subsidiary Indebtedness.    47
Section 7.12.    Debt to Capitalization Ratio.    47
Section 7.13.    Interest Coverage Ratio.    47
ARTICLE 8 DEFAULTS                                      47
Section 8.01.    Representations and Warranties.    47
Section 8.02.    Payment.    48
Section 8.03.    Covenants.    48
Section 8.04.    Other Indebtedness.    48
Section 8.05.    Bankruptcy.    49
Section 8.06.    Receivership, Etc.    49
Section 8.07.    Judgments.    49
Section 8.08.    ERISA.    49
Section 8.09.    [Reserved].    50
Section 8.10.    Change of Control.    50
ARTICLE 9 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES      50
Section 9.01.    Acceleration; Allocation of Payments after Acceleration.    50
Section 9.02.    [Reserved].    51
Section 9.03.    Amendments.    51
Section 9.04.    Preservation of Rights.    52




ii



--------------------------------------------------------------------------------





ARTICLE 10 GENERAL PROVISIONS                              52
Section 10.01.    Survival of Representations.    52
Section 10.02.    Governmental Regulation.    52
Section 10.03.    Headings.    52
Section 10.04.    Entire Agreement.    52
Section 10.05.    Several Obligations.    53
Section 10.06.    Expenses; Indemnification.    53
Section 10.07.    Severability of Provisions.    54
Section 10.08.    Nonliability of Lenders.    54
Section 10.09.    CHOICE OF LAW.    54
Section 10.10.     CONSENT TO JURISDICTION.    54
Section 10.11.    WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL
DAMAGES.        55
Section 10.12.    Binding Effect; Termination.    55
Section 10.13.    Confidentiality.    55
Section 10.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.        56
ARTICLE 11 THE ADMINISTRATIVE AGENT 58
Section 11.01.    Appointment and Authority    58
Section 11.02.    Rights as a Lender    58
Section 11.03.    Exculpatory Provisions    59
Section 11.04.    Reliance by Administrative Agent    60
Section 11.05.    Delegation of Duties    60
Section 11.06.    Resignation of Administrative Agent    61
Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders    62
Section 11.08.     Reimbursement and Indemnification    62
Section 11.09.    No Other Duties, etc    62
Section 11.10. Certain ERISA Matters    62
ARTICLE 12 SETOFF; RATABLE PAYMENTS     64
Section 12.01.    Setoff    64
Section 12.02.    Ratable Payments.    64
ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS 65
Section 13.01.    Successors and Assigns    65
Section 13.02.    Participations    65
Section 13.03.    Assignments    67
Section 13.04.    Dissemination of Information    68
Section 13.05.    Tax Treatment    68
Section 13.06.    SPCs    68
Section 13.07.    Pledges    69






iii



--------------------------------------------------------------------------------





ARTICLE 14 NOTICES                                     70
Section 14.01.    Giving Notice    70
Section 14.02.    Change of Address    71
ARTICLE 15 COUNTERPARTS                                 71
ARTICLE 16 PATRIOT ACT NOTICE                             72


EXHIBITS
Exhibit A    –    Note
Exhibit B    –    [Reserved]
Exhibit C    –    Assignment Agreement
Exhibit D    –    Compliance Certificate
Exhibit E    –    Borrowing Notice
Exhibit E    –    Continuation/Conversion Notice


SCHEDULES
Schedule I    –    Commitments
Schedule II    –    Payment Office of the Administrative Agent
Schedule III    –    Pricing Schedule
Schedule IV    –    Notices






iv



--------------------------------------------------------------------------------






364-DAY CREDIT AGREEMENT


This 364-Day Credit Agreement, dated as of April 27, 2020, is among Whirlpool
Corporation, a Delaware corporation, the Lenders from time to time party hereto
and Citibank, N.A., as Administrative Agent for such Lenders. In consideration
of the undertakings set forth herein and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:


ARTICLE 1

DEFINITIONS


Section 1.01.    Definitions.


As used in this Credit Agreement:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Credit Agreement, by which Whirlpool or
any Subsidiary (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise, or (ii) directly or indirectly acquires
(in one transaction or in a series of transactions) at least 25% (in number of
votes) of the equity securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency).


“Administrative Agent” means Citibank, N.A., in its capacity as agent for the
Lenders pursuant to Article 11, and not in its individual capacity as a Lender,
and any successor Administrative Agent appointed pursuant to Article 11.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders at the same time, of the same Type and, in the
case of Eurodollar Rate Advances, for the same Interest Period.


“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. As used herein, the term “Control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and the terms “Controlled” and
“Controlling” have meanings correlative to the foregoing.




    



--------------------------------------------------------------------------------





“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder (which, as of the date of this Credit Agreement, is $500,000,000), as
amended from time to time pursuant to the terms hereof.


“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the sum of (a) the
highest of (i) the Federal Funds Effective Rate most recently determined by the
Administrative Agent plus 0.50% per annum, (ii) the Prime Rate, (iii) the
Eurodollar Base Rate for Dollars for a one month Interest Period starting on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Eurodollar
Base Rate for any day shall be based on the rate appearing on the Reuters
LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day and (iv) 1.75%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Base Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Base Rate, respectively plus (b) the Alternate Base Rate
Margin for such day.


“Alternate Base Rate Margin” means a rate per annum determined in accordance
with the Pricing Schedule.


“AML Laws” means, with respect to Whirlpool or any of its Subsidiaries, all
laws, rules, and regulations of any jurisdiction applicable to Whirlpool or such
Subsidiary from time to time concerning or relating to anti-money laundering.


“Anti-Corruption Laws” means, with respect to Whirlpool or any of its
Subsidiaries, all laws, rules, and regulations of any jurisdiction applicable to
Whirlpool or such Subsidiary from time to time concerning or relating to bribery
or corruption.


“Arrangers” means Citibank, N.A., BNP Paribas Securities Corp., Mizuho Bank,
Ltd., MUFG Bank, Ltd. and Sumitomo Mitsui Banking Corporation.
 
“Article” means an article of this Credit Agreement unless another document is
specifically referenced.


“Authorized Officer” means (i) the Chief Executive Officer of Whirlpool,
(ii) the Executive Vice President and Chief Financial Officer of Whirlpool,
(iii) the Vice President and Treasurer of Whirlpool and (iv) any other officer
of Whirlpool authorized by resolution of the Board of Directors of Whirlpool to
execute and deliver on behalf of Whirlpool this Credit Agreement or any other
Loan Document.


“Authorized Representative” means any Authorized Officer and any other officer,
employee or agent of Whirlpool designated from time to time as an Authorized
Representative in a written notice from any Authorized Officer to the
Administrative Agent.




2
    



--------------------------------------------------------------------------------





“Bail-In Action” has the meaning specified in Section 10.14.
“Bankruptcy Code” means Title 11, United States Code, Sections 1 et seq., as the
same may have been and may hereafter be amended from time to time, and any
successor thereto or replacement therefor which may be hereafter enacted.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.03(e).


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Rate Advances and to any conversion of another Type of
Advance into a Eurodollar Rate Advance, a day other than Saturday or Sunday on
which banks are open for business in New York City, on which dealings in Dollars
are carried on in the London interbank market and (ii) for all other purposes, a
day other than Saturday or Sunday on which banks are open for business in New
York City.


“Citibank” means Citibank, N.A., and its successors.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to Whirlpool under this Credit Agreement not exceeding in the aggregate the
amount set forth on Schedule I hereto or as set forth in an applicable
Assignment Agreement in the form of Exhibit C hereto received by the
Administrative Agent under the terms of Section 13.03, as such amount may be
modified from time to time pursuant to the terms of this Credit Agreement. On
the Effective Date, the Commitment of each Lender shall be the amount set forth
under “Commitment” on Schedule I hereto.


“Consolidated Covenant Indebtedness” means, as of the last day of any period,
Indebtedness of Whirlpool and its Subsidiaries as at the end of such period,
other than (i) Whirlpool’s Brazilian vendor financing, but only to the extent
insured by a third party, (ii) Whirlpool’s guarantee of the Harbor Shores
development, (iii) the undrawn amount under any letters of credit issued for the
account of Whirlpool or any of its Subsidiaries and (iv) Indebtedness of a type
described in clauses (ii), (iii) or (vi) of the definition of “Indebtedness” to
the extent not otherwise constituting Indebtedness under any other clause of
such definition.




3
    



--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (without
duplication) (i) an amount, which in the determination of such net income has
been deducted for (a) Consolidated Interest Expense for such period, (b) taxes
in respect of, or measured by, income or excess profits of Whirlpool and its
Consolidated Subsidiaries for such period, (c) identifiable and verifiable
non-recurring cash restructuring charges in an amount not to exceed $100,000,000
in any twelve month period, (d) depreciation and amortization expense for such
period, (e) non-cash charges, losses and expenses and fees for such period and
(f) non-recurring, extraordinary or unusual charges, losses and expenses for
such period, plus (or minus) (ii) to the extent included in the determination of
such net income (x) losses (or income) from discontinued operations for such
period and (y) losses (or gains) from the effects of accounting changes during
such period, and minus (iii) to the extent not deducted in the determination of
such net income, cash charges and expenses and fees related to class action or
other lawsuits, arbitrations or disputes, product recalls, regulatory
proceedings and governmental investigations (provided, for the avoidance of
doubt, that in the case of this clause (iii), to the extent that any amounts in
respect of any such charges, expenses and fees have been reserved for and have
reduced Consolidated EBITDA during any prior period, such amounts shall not be
subtracted in calculating Consolidated EBITDA for any subsequent period even if
such previously reserved amounts are paid in cash during such subsequent
period). For the purpose of calculating Consolidated EBITDA for any period, if
during such period Whirlpool or one of its Consolidated Subsidiaries shall have
made a Material Acquisition or Material Disposition, Consolidated EBITDA for
such period shall, to the extent reasonably practicable, be calculated after
giving pro forma effect to such Material Acquisition or Material Disposition as
if such Material Acquisition or Material Disposition occurred on the first day
of such period, as determined in good faith by Whirlpool and detailed, to the
extent reasonably practicable, in the applicable Compliance Certificate.
    
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of Whirlpool and its Consolidated Subsidiaries for such period (as
determined in accordance with generally accepted accounting principles). For the
purpose of calculating Consolidated Interest Expense for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated Interest Expense for
such period shall, to the extent reasonably practicable, be calculated after
giving pro forma effect to such Material Acquisition or Material Disposition as
if such Material Acquisition or Material Disposition occurred on the first day
of such period, as determined in good faith by Whirlpool and detailed, to the
extent reasonably practicable, in the applicable Compliance Certificate;
provided that Whirlpool shall not make such adjustments with respect to any
Material Acquisition or Material Disposition unless adjustments are made to
Consolidated EBITDA with respect to such Material Acquisition or Material
Disposition.


“Consolidated Shareholders’ Equity” means, as of the last day of any period, the
amount set forth as “total stockholders’ equity” (or comparable term) on the
Consolidated balance sheet of Whirlpool and its Subsidiaries as at the end of
such period, excluding effects


4
    



--------------------------------------------------------------------------------





of (i) accumulated other comprehensive income/losses and (ii) the non-cash write
down of up to $50,000,000 of intangibles.
 
“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary the accounts of which would be consolidated with
those of Whirlpool in its consolidated financial statements if such statements
were prepared as of such date in accordance with generally accepted accounting
principles.


“Continuation/Conversion Notice” is defined in Section 2.03(f).


“Control” is defined in the definition of Affiliate.


“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Whirlpool or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.


“Credit Agreement” means this 364-Day Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time.


“Debt to Capitalization Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated Covenant Indebtedness to (ii) the sum of Consolidated
Covenant Indebtedness plus Consolidated Shareholders’ Equity.


“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means an event described in Article 8.


“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Whirlpool in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified Whirlpool or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has


5
    



--------------------------------------------------------------------------------





failed, within three Business Days after written request by the Administrative
Agent or Whirlpool, to confirm in writing to the Administrative Agent and
Whirlpool that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and Whirlpool), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors
(other than by way of an Undisclosed Administration (as defined below)) or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.12(b)) upon delivery of
written notice of such determination to Whirlpool and each Lender. “Undisclosed
Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.


“Dollars” and “$” each mean lawful money of the United States of America.


“Effective Date” is defined in Section 5.01.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.




6
    



--------------------------------------------------------------------------------





“Eurodollar Base Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than 0.75%,
such rate shall be deemed to be 0.75%, for the purposes of this Credit
Agreement; provided further that if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Base Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than 0.75%, such rate shall be deemed to be
0.75% for purposes of this Credit Agreement.


“Eurodollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.


“Eurodollar Payment Office” means (a) the office, branch or affiliate of the
Administrative Agent specified as its “Eurodollar Payment Office” in Schedule II
hereto or (b) such other office, branch, affiliate or correspondent bank of the
Administrative Agent as it may from time to time specify to Whirlpool and each
Lender as its Eurodollar Payment Office.


“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance or a
Eurodollar Rate Loan for each day during the relevant Interest Period, the sum
of (a) the Eurodollar Base Rate applicable to such Interest Period plus (b) the
Eurodollar Margin for such day.


“Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.


“Eurodollar Rate Loan” means a Loan which bears interest at the Eurodollar Rate.


“European Union” means the European countries that are signatories to the Treaty
on European Union.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with the implementation of the foregoing,
and any fiscal or regulatory legislation, rules or practices adopted pursuant


7
    



--------------------------------------------------------------------------------





to such intergovernmental agreement, or any treaty or convention entered into in
connection with the implementation of the foregoing.


“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to (i) the rate published
for such day (or, if such day is not a Business Day, for the next preceding
Business Day) by the Federal Reserve Bank of New York for overnight Federal
funds transactions with members of the Federal Reserve System; or (ii) if such
rate is not so published for any day which is a Business Day, the quotation for
such day on such transactions received by the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Credit Agreement.


“Finance Lease” means any lease in which the obligation for rentals with respect
thereto is required to be capitalized on a balance sheet of the lessee in
accordance with generally accepted accounting principles. For the avoidance of
doubt, in no event shall any operating lease (or any lease that constituted an
operating lease as of December 31, 2018) constitute a “Finance Lease”.


“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.


“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“Guaranty” of any Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon the obligation of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person or otherwise assures any creditor of such other
Person against loss, and shall include, without limitation, the contingent
liability of such Person under or in relation to any letter of credit (or
similar instrument), but shall exclude endorsements for collection or deposit in
the ordinary course of business.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”


“Indebtedness” means, without duplication, with respect to Whirlpool and each
Subsidiary, such Person’s (i) obligations for borrowed money, (ii) obligations
representing the deferred purchase price of any of its Property or services
(other than accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (iii) obligations, whether or
not assumed, secured by Liens (other than Liens of the type described in
Sections 7.10(ii) and 7.10(iv) through (xviii) inclusive that are not otherwise
included within this definition of “Indebtedness”) or payable out of the
proceeds or production from any Property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments,


8
    



--------------------------------------------------------------------------------





(v) obligations under Finance Leases which would be shown as a liability on a
balance sheet of such Person, (vi) net liabilities under any agreement, device
or arrangement designed to protect at least one of the parties thereto from the
fluctuation of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions (including any
cancellation, buy back, reversal, termination or assignment thereof),
(vii) Indebtedness of another Person for which such Person is obligated pursuant
to a Guaranty, and (viii) obligations in respect of Recourse Securitizations.
For the avoidance of doubt, in no event shall obligations of any such Person in
respect of any operating lease (or any lease that constituted an operating lease
as of December 31, 2018) constitute “Indebtedness.”


“Interest Coverage Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated EBITDA for the twelve month period ending on such date
to (ii) Consolidated Interest Expense for the twelve month period ending on such
date.


“Interest Period” means, with respect to a Eurodollar Rate Advance, the period
commencing on the date of such Advance and ending on the day that is one week or
one, two, three or six months (or, with the consent of each Lender, such other
period of up to twelve months) thereafter, as Whirlpool may elect and; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Rate Advance having an Interest Period of
one or more months, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Rate Advance having an Interest Period of one or more months that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of an Advance initially shall be
the date on which such Advance is made and, in the case of a Eurodollar Rate
Advance, thereafter shall be the effective date of the most recent conversion or
continuation of such Advance.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent in accordance with customary banking
practices (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
to a period equal to the duration of such Interest Period between: (a) the LIBO
Screen Rate for the longest period (for which the LIBO Screen Rate is available)
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period (for which that LIBO Screen Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.


“Lenders” means the financial institutions listed on the signature pages of this
Credit Agreement and their respective permitted successors and assigns.


9
    



--------------------------------------------------------------------------------





“Lending Installation” means any office, branch, subsidiary or affiliate of any
Lender or the Administrative Agent.


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Finance Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s portion, if any, of any
Advance.


“Loan Documents” means this Credit Agreement and each Note.


“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including assumption of debt) with a fair market
value, as of the date of the closing thereof, in excess of US$500,000,000;
provided that Whirlpool may, in its sole discretion, treat an acquisition or
series of related acquisitions that involve consideration of less than
US$500,000,000 as a Material Acquisition.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Whirlpool and its Subsidiaries taken as a whole, (ii) the ability of Whirlpool
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.


“Material Disposition” means any disposition of property or series of related
dispositions of property that involves consideration (including assumption of
debt) with a fair market value, as of the date of the closing thereof, in excess
of US$500,000,000; provided that Whirlpool may, in its sole discretion, treat a
disposition or series of related dispositions that involves consideration of
less than US$500,000,000 as a Material Disposition.
 
“Material Subsidiary” means a Subsidiary that would constitute a “Significant
Subsidiary” under and as defined in Regulation S-X promulgated by the Securities
and Exchange Commission.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.03 and (ii) has been
approved by the Required Lenders.
 


10
    



--------------------------------------------------------------------------------





“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Recourse Obligations” of a Person means Indebtedness of such Person
(i) incurred to finance the acquisition of property which property is subject to
a Lien securing such Indebtedness and generates rentals or other payments
sufficient to pay the entire principal of and interest on such Indebtedness on
or before the date or dates for payment thereof, (ii) which does not constitute
a general obligation of such Person but is repayable solely out of the rentals
or other sums payable with respect to the property subject to the Lien securing
such Indebtedness and the proceeds from the sale of such property because the
holder of such Indebtedness (hereinafter called the “Holder”) shall have agreed
in writing at or prior to the time such Indebtedness is incurred that (A) such
Person shall not have any personal liability whatsoever (other than for
(I) rentals or other sums received by such Person which are subject to the Lien
securing such Indebtedness, (II) any other rights assigned to the Holder,
(III) the proceeds from any sale or other disposition of the property subject to
the Lien securing such Indebtedness and (IV) breach by such Person of any
customary representation or warranty (such as a warranty as to ownership of
property or a warranty of quiet enjoyment)), either in its capacity as the owner
of the property or in any other capacity, to the Holder for any amounts payable
with respect to such Indebtedness and that such Indebtedness does not constitute
a general obligation of such Person, (B) the Holder shall look for repayment of
such Indebtedness and the payment of interest thereon and all other payments
with respect to such Indebtedness solely to the rentals or other sums payable
with respect to the property subject to the Lien securing such Indebtedness and
the proceeds from the sale of such property, and (iii) to the extent the Holder
may legally do so, the Holder waives any and all rights it may have to make the
election provided under 11 U.S.C. 1111(b)(l)(A) or any other similar or
successor provisions against such Person.


“Note” means a promissory note in substantially the form of Exhibit A hereto,
with appropriate insertions, duly executed and delivered to the Administrative
Agent by Whirlpool for the account of a Lender and payable to such Lender,
including any amendment, modification, renewal or replacement of such promissory
note.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and the Notes, all accrued and unpaid fees and all other
reimbursements, indemnities or other obligations of Whirlpool to any Lender or
the Administrative Agent arising under the Loan Documents (including all
interest and expenses accruing after the commencement of a proceeding under any
bankruptcy law, whether or not constituting an allowed claim in such
proceeding).


“Off-Balance Sheet Obligations” means, with respect to Whirlpool and each
Subsidiary, (i) the principal portion of such Person’s obligations under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product and (ii) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) provided such transaction is effected
pursuant to limited recourse or non-recourse sales by, or is otherwise
non-recourse


11
    



--------------------------------------------------------------------------------





to, Whirlpool or such Subsidiary; provided that (a) any such agreement is of a
type and on terms customary for comparable transactions in the good faith
judgment of Whirlpool or such Subsidiary and (b) such agreement does not create
any interest in any asset other than accounts receivable (and property securing
or otherwise supporting accounts receivable), proceeds of the foregoing,
accounts into which such proceeds are paid or held and assets related thereto or
otherwise customary for transactions of such type.


“Participant” is defined in Section 13.02(a).


“Participant Register” is defined in Section 13.02(e).


“Patriot Act” is defined in Article 16.


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Whirlpool or any other member of the Controlled Group may have any
liability.


“Platform” is defined in Section 14.01(b).
 
“Pricing Schedule” means Schedule III attached hereto.


“Prime Rate” means the per annum rate of interest established from time to time
by Citibank as its “Base Rate.” Such rate is a rate set by Citibank based upon
various factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.


“Property” of a Person means any and all property and assets, whether real,
personal, tangible, intangible, or mixed, of such Person.


“Purchaser” is defined in Section 13.03(a).




12
    



--------------------------------------------------------------------------------





“Recourse Securitization” means any transfer by Whirlpool or any Subsidiary of
accounts receivable or interests therein (a) to a trust, partnership,
corporation, limited liability company or other entity, which transfer is funded
in whole or in part, directly or indirectly, by the incurrence or issuance by
the transferee or successor transferee of indebtedness or other securities that
are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers, in each case other than (i) any such
transaction described in clause (ii) of the definition of Off-Balance Sheet
Obligations and (ii) any such obligations to the extent that such obligations
are subject to or otherwise supported by insurance. The “amount” or “principal
amount” of any Recourse Securitization shall be deemed at any time to be the
aggregate principal or stated amount of the indebtedness or other securities
referred to in the first sentence of this definition or, if there shall be no
such principal or stated amount, the uncollected amount of the accounts
receivable or interests therein transferred pursuant to such Recourse
Securitization, net of any such accounts receivable or interests therein that
have been written off as uncollectible.


“Register” is defined in Section 13.03(c).


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock applicable to member banks of the Federal Reserve System.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the obtaining of credit for the purpose of purchasing or carrying
margin stock from (among others) member banks of the Federal Reserve System.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event.




13
    



--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders in the aggregate holding more
than 50% of the sum of the aggregate unpaid principal amount of the outstanding
Advances plus the aggregate unused Commitments each as in effect at such time,
provided that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Lenders at such time the
Advances and Commitment of such Lender at such time.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal,
special, emergency and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of the Administrative Agent
to United States residents). The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in the applicable
reserve requirement for all Interest Periods beginning on or after such date.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, Switzerland or
the Government of Canada or any of its agencies or departments, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person 50%
or more owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or Switzerland, (c) the Government
of Canada or any of its agencies or departments, (d) the Government of Japan or
any of its agencies or departments or (e) or any other relevant sanctions
authority in any jurisdiction applicable to any party hereto.


“Section” means a numbered Section of this Credit Agreement, unless another
document is specifically referenced.


“Single Employer Plan” means a Plan maintained by Whirlpool or any member of the
Controlled Group for employees of Whirlpool or any member of the Controlled
Group.




14
    



--------------------------------------------------------------------------------





“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be, directly or indirectly, so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Whirlpool.


“Substantial Portion” means, with respect to the Property of Whirlpool and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Whirlpool and its Subsidiaries as would be shown in the consolidated
financial statements of Whirlpool and its Subsidiaries as at the last day of the
most recent quarter for which financial statements have been delivered pursuant
to Section 7.01 or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of Whirlpool and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.


“Taxes” is defined in Section 3.01(a).


“Termination Date” means the earlier of (a) the date 364 days after the
Effective Date and (b) the date on which the Commitments terminate pursuant to
the terms of this Credit Agreement.
“Treaty on European Union” means the treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.


“Type” means, with respect to any Loan or Advance, its nature as a Floating Rate
Advance or Loan or a Eurodollar Rate Advance or Loan.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Unused Commitment Fee Rate” means a rate per annum determined in accordance
with the Pricing Schedule.


“Whirlpool” means Whirlpool Corporation, a Delaware corporation, and its
successors and assigns.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


Section 1.02.    Accounting Terms and Determinations.


15
    



--------------------------------------------------------------------------------







Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles in the United States of
America. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.01; provided, however, if (a) Whirlpool shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in generally accepted accounting
principles or the rules promulgated with respect thereto or (b) either the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the change in generally accepted accounting principles
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by Whirlpool to the Lenders as to which no such objection shall have been made.


Section 1.03.    Interest Rates; LIBOR Notification.


The interest rate on Eurodollar Rate Loans is determined by reference to the
Eurodollar Base Rate, which is derived from the London interbank offered rate.
The London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Rate Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 3.04(b) of this Credit Agreement, such Section 3.04 provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify Whirlpool, pursuant to Section 3.04, in advance of any change
to the reference rate upon which the interest rate on Eurodollar Rate Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurodollar Base Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.04(b), will be
similar to, or produce the same value or economic equivalence of, the Eurodollar
Base Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.




16
    



--------------------------------------------------------------------------------





Section 1.04.    Other Interpretive Provisions.


Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).


ARTICLE 2

THE FACILITY


Section 2.01.    Description of Facility.


Upon the terms and subject to the conditions set forth in this Credit Agreement,
the Lenders hereby grant to Whirlpool a revolving credit facility pursuant to
which each Lender severally agrees to make Loans in Dollars to Whirlpool in
accordance with Section 2.03; provided that in no event may (A) the aggregate
principal amount of all outstanding Advances exceed the Aggregate Commitment and
(B) the aggregate principal amount of all outstanding Loans made by a Lender
exceed such Lender’s Commitment.


Section 2.02.    Availability of Facility; Required Payments.


Subject to all of the terms and conditions of this Credit Agreement, Whirlpool
may borrow, repay and reborrow Advances at any time prior to the Termination
Date. The Commitment of each Lender shall expire on the Termination Date.
Whirlpool promises to pay its outstanding Loans and its other unpaid Obligations
in respect of each Lender in full on the Termination Date.


Section 2.03.    Advances.


(a)    Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Credit Agreement to make Loans to Whirlpool from time to time,
from and including the Effective Date and prior to the Termination Date, in
amounts which shall not exceed in the aggregate at any one time outstanding its
Commitment. Each Advance hereunder shall consist of borrowings made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment. The Advances shall be repaid as
provided by the terms of Sections 2.02 and 2.03(f).


(b)    Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Rate Advances, or a combination thereof, selected by Whirlpool in
accordance with Sections 2.03(e) and 2.03(f).


17
    



--------------------------------------------------------------------------------







(c)    Reductions in Aggregate Commitment. (i) Ratable Reductions. Whirlpool may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in an amount of $25,000,000 or an integral multiple of $5,000,000 in
excess thereof, upon at least three Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the aggregate principal amount of the outstanding Advances;
provided further that any such notice may state by its terms that it is
conditioned upon the effectiveness of other credit facilities, incurrences of
Indebtedness, dispositions or other expected sources of funds, in which case
such notice may be revoked by Whirlpool by notice to the Administrative Agent in
the event that such condition is not satisfied.


(ii)    Non-Ratable Reduction. As long as no Default or Unmatured Default exists
at the time of such request and at the time of reduction, Whirlpool shall have
the right, at any time, upon at least ten Business Days’ notice to a Defaulting
Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitment. Such termination shall be effective, (x) with respect to such
Lender’s unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Loan outstanding to such Lender, in
the case of a Floating Rate Loan, on the date set forth in such notice and, in
the case of a Eurodollar Rate Loan, on the last day of the then current Interest
Period relating to such Loan. Upon termination of a Lender’s Commitment under
this Section 2.03(c), Whirlpool will pay or cause to be paid all principal of,
and interest accrued to the date of such payment on, Loans owing to such Lender
and pay any accrued Unused Commitment Fees payable to such Lender pursuant to
the provisions of Section 2.07, and all other amounts payable to such Lender
hereunder (including, but not limited to, any indemnification for Taxes under
Section 3.01 and any increased costs or other amounts owing under Section 3.02
or 3.03); and upon such payments, the obligations of such Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that such Lender’s rights under Sections 3.01, 3.02, 3.03, and 10.06, and its
obligations under Section 11.08 shall survive such release and discharge as to
matters occurring prior to such date. The aggregate amount of the Commitment of
the Lenders once reduced pursuant to this Section 2.03(c)(ii) may not be
reinstated.
(d)    Minimum Amount of Each Advance. Each Advance made or continued hereunder
shall be in the minimum amount of $5,000,000 or a higher integral multiple of
$1,000,000; provided, however, that any Floating Rate Advance may be in the
aggregate amount of the unused Aggregate Commitment.


(e)    Method of Selecting Types and Interest Periods for New Advances. Subject
to all of the terms and conditions of this Credit Agreement, Whirlpool shall
select the Type of Advance and, in the case of each Eurodollar Rate Advance, the
Interest Period applicable thereto, for each Advance from time to time made to
it. Whirlpool shall give the


18
    



--------------------------------------------------------------------------------





Administrative Agent an irrevocable notice substantially in the form of Exhibit
E hereto (a “Borrowing Notice”) not later than 1:00 P.M. (New York City time) on
the Business Day immediately preceding the Borrowing Date of each Floating Rate
Advance and three Business Days before the Borrowing Date for each Eurodollar
Rate Advance. A Borrowing Notice shall in accordance with all the terms and
conditions of this Credit Agreement specify:


(i)    the Borrowing Date, which shall be a Business Day, of such Advance;


(ii)    the Type of Advance selected;


(iii)    the aggregate amount of such Advance;


(iv)    in the case of each Eurodollar Rate Advance, the Interest Period
applicable thereto; and


(v)    the account information for the account of Whirlpool that shall be
credited with the proceeds of such Advance.


(f)    Continuation and Conversion of Advances. Subject to all of the terms and
conditions of this Credit Agreement, each Floating Rate Advance shall continue
as a Floating Rate Advance unless and until such Floating Rate Advance is paid
or converted into one or more Eurodollar Rate Advances. Subject to all of the
terms and conditions of this Credit Agreement, each Eurodollar Rate Advance
shall continue as a Eurodollar Rate Advance until the end of the then applicable
Interest Period therefor, at which time such Eurodollar Rate Advance shall be
automatically converted into a Floating Rate Advance unless (x) such Eurodollar
Rate Advance is paid by Whirlpool or Whirlpool shall have given the
Administrative Agent an irrevocable notice substantially in the form of Exhibit
F hereto (a “Continuation/Conversion Notice”) requesting that, at the end of
such Interest Period, such Eurodollar Rate Advance continue as a Eurodollar Rate
Advance for the same or another specified Interest Period, be converted into one
or more new Eurodollar Rate Advances each having a specified new Interest Period
or be converted into a Floating Rate Advance or (y) any Default shall have
occurred and be continuing. Accordingly, but subject to all of the terms and
conditions of this Credit Agreement, Whirlpool may elect from time to time to
convert all or any part (subject to Section 2.03(d)) of an Advance of any Type
made to it into the other Type of Advance; provided that any conversion of a
Eurodollar Rate Advance shall be made on, and only on, the last day of the
Interest Period applicable thereto. Whirlpool shall give the Administrative
Agent a Continuation/Conversion Notice with respect to each continuation or
conversion of an Advance not later than 12:00 Noon (New York City time) at least
three Business Days prior to the date of the requested continuation or
conversion, specifying in accordance with all of the terms and conditions of
this Credit Agreement:


(i)    the requested date, which shall be a Business Day, of such continuation
or conversion;




19
    



--------------------------------------------------------------------------------





(ii)    the aggregate amount and Type of the Advance which is to be continued or
converted;


(iii)    the amount and Type(s) of the Advance(s) into which such Advance is to
be continued or converted; and


(iv)    in the case of each continuation of or conversion into a Eurodollar Rate
Advance, the Interest Period applicable thereto (provided that if no Interest
Period is specified, Whirlpool shall be deemed to have requested an Interest
Period of one month).


(g)    Notice to Lenders. The Administrative Agent shall give prompt notice to
each Lender of each Continuation/Conversion Notice received by it.


Section 2.04.    [Reserved].




Section 2.05.    [Reserved].


Section 2.06.    [Reserved].


Section 2.07.    Fees.


(a)    Unused Commitment Fee. Whirlpool hereby agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender), ratably in proportion to their Commitments, a commitment fee at the
Unused Commitment Fee Rate on the excess of (i) the daily actual amount of the
Aggregate Commitment of the Lenders over (ii) all Loans of the Lenders, for the
period from and including the Effective Date to but excluding the Termination
Date, which fee shall be payable quarterly in arrears on each Payment Date and
on the Termination Date.


(b)    Administration Fees. Whirlpool hereby agrees to pay to the Administrative
Agent for its own account such arrangement and administration fees as are
heretofore and hereafter agreed upon in writing by Whirlpool and the
Administrative Agent.




Section 2.08.    General Facility Terms.


(a)    Method of Borrowing. On each Borrowing Date, each applicable Lender shall
make available its Loan or Loans in Dollars not later than 2:00 P.M. (New York
City time) in funds immediately available to the Administrative Agent, at its
address specified in or pursuant to Article 14. The Administrative Agent will
make the funds so received from the applicable Lenders available to Whirlpool at
the Administrative Agent’s aforesaid address. Notwithstanding the foregoing
provisions of this Section 2.08(a), to the extent that a Loan made by a Lender
matures on the Borrowing Date of a requested Loan as that of the


20
    



--------------------------------------------------------------------------------





maturing Loan, such Lender shall apply the proceeds of the Loan it is then
making to the repayment of principal of the maturing Loan.


(b)    Optional Prepayments. Whirlpool may from time to time prepay all of its
outstanding Floating Rate Advances, or, in a minimum aggregate principal amount
of $5,000,000 (and in integral multiples of $1,000,000 if in excess thereof),
any portion of the outstanding Floating Rate Advances. Whirlpool shall give the
Administrative Agent notice with respect to each such prepayment not later than
3:00 p.m. (New York City time) one Business Day prior to the date of the
requested prepayment. Whirlpool may from time to time prepay all of its
outstanding Eurodollar Rate Advances, or, in a minimum aggregate principal
amount of $5,000,000 and in integral multiples of $1,000,000 if in excess
thereof, any portion of the outstanding Eurodollar Rate Advances. Whirlpool
shall give the Administrative Agent notice with respect to each such prepayment
not later than 3:00 p.m. (New York City time) three Business Days prior to the
date of the requested prepayment; provided that any such notice may state by its
terms that it is conditioned upon the effectiveness of other credit facilities,
incurrences of Indebtedness, dispositions or other expected sources of funds, in
which case such notice may be revoked by Whirlpool by notice to the
Administrative Agent in the event that such condition is not satisfied. Any such
prepayment pursuant to the foregoing provisions of this Section 2.08 of a
Eurodollar Rate Advance prior to the end of its applicable Interest Period shall
be subject to the provisions of Section 3.05.


(c)    Interest Rates; Interest Periods. Subject to Section 2.08(d), (i) each
Floating Rate Advance (and each Floating Rate Loan making up such Floating Rate
Advance) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurodollar Rate Advance pursuant to Section 2.03(f) to but excluding the date it
is paid or is converted into a Eurodollar Rate Advance pursuant to
Section 2.03(f), at a rate per annum equal to the Alternate Base Rate for such
day and (ii) each Eurodollar Rate Advance (and each Eurodollar Rate Loan making
up such Eurodollar Rate Advance) shall bear interest on the outstanding
principal amount thereof from and including the first day of each Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at a rate per annum equal to the Eurodollar Rate determined pursuant
hereto as applicable to such Eurodollar Rate Advance for each day during such
Interest Period. Changes in the rate of interest on each Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. No
Interest Period shall end after the Termination Date.


(d)    Rate after Certain Defaults.


(i)    During the existence of any Default under Section 8.02(i), each Advance
(and each Loan making up such Advance) not paid when due, whether by
acceleration or otherwise, shall, in each case, bear interest on the outstanding
principal amount thereof, for each day from and including the date such Advance
matures (or the date such reimbursement obligation arises), whether by
acceleration or otherwise, to but excluding the date it is paid, at the rate
otherwise applicable to


21
    



--------------------------------------------------------------------------------





such Advance plus 2% per annum or, if no rate is applicable, the Alternate Base
Rate plus 2% per annum, payable on demand.


(ii)    During the existence of any Default under Section 8.02(ii), to the
fullest extent permitted by law and provided that Whirlpool shall have received
notice at least one Business Day prior to the imposition thereof, the amount of
any interest, fee or other amount payable hereunder that is not paid when due
shall bear interest for each day from and including the date such payment is
due, to but excluding the date it is paid, at the Alternate Base Rate plus 2%
per annum, payable on demand.


(iii)    During the existence of any Default, the Required Lenders may, at their
option, by notice to Whirlpool, declare that no Advance may be converted into or
continued as a Eurodollar Rate Advance.


(e)    Interest Payment Dates; Interest Basis. Interest accrued on each Floating
Rate Advance shall be payable on each Payment Date, commencing on the first such
date to occur after the date hereof, on any date on which such Floating Rate
Advance is prepaid or converted, whether due to acceleration or otherwise, at
maturity and thereafter on demand. Subject to the next sentence, interest
accrued on each Eurodollar Rate Advance shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurodollar Rate Advance is
prepaid, whether due to acceleration or otherwise, at maturity and thereafter on
demand. Interest accrued on each Eurodollar Rate Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval (in the case of Eurodollar Rate Advances) during such
Interest Period. Interest on all Eurodollar Rate Advances, all Floating Rate
Advances which bear interest based on the Federal Funds Effective Rate and all
fees due hereunder shall be calculated for the actual number of days elapsed on
the basis of a 360-day year. Interest on all Floating Rate Advances which bear
interest based on the Prime Rate shall be calculated for the actual number of
days elapsed on the basis of a 365, or when appropriate 366, day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 Noon (local
time) at the place of payment. If any payment of principal of, or interest on,
an Advance or of fees due hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment such extension of time shall be included
in computing interest in connection with such payment. Whirlpool promises to pay
interest on its respective Advances as provided in this Section 2.08(e).


(f)    Method of Payment.


(i)    General. Subject to the last sentence of Section 2.08(a), all amounts of
principal, interest, fees and other Obligations payable by Whirlpool under the
Loan Documents shall be made in Dollars by 1:00 P.M. (New York City time) on the
date when due in funds immediately available, without condition or deduction for
any counterclaim, defense, recoupment or setoff, to the Administrative Agent at
the Administrative Agent’s address specified pursuant to Article 14, or at such
other


22
    



--------------------------------------------------------------------------------





Lending Installation of the Administrative Agent as may be specified in writing
by the Administrative Agent to Whirlpool. Prior to the existence of a Default,
all amounts due hereunder shall be made ratably among all of the Lenders in the
case of all payments (other than the administrative fees retained by the
Administrative Agent for its own account). Except as provided in
Section 9.01(b), during the existence of any Default, all payments of principal
due hereunder shall be applied ratably among all outstanding Advances. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly, but in any event not later than the close of
business on the date received by the Administrative Agent if received by the
Administrative Agent by 12:00 Noon (New York City time), by the Administrative
Agent to such Lender in the same type of funds which the Administrative Agent
received at such Lender’s address specified pursuant to Article 14 or at any
Lending Installation specified by such Lender in a written notice received by
the Administrative Agent. If the Administrative Agent shall fail to pay any
Lender the amount due such Lender pursuant to this Section when due, the
Administrative Agent shall be obligated to pay to such Lender interest on the
amount that should have been paid hereunder for each day from the date such
amount shall have become due until the date such amount is paid at the Federal
Funds Effective Rate for such day. In the event any amount paid to any Lender
hereunder is rescinded or must otherwise be returned by the Administrative Agent
each Lender shall, upon the request of the Administrative Agent repay to the
Administrative Agent the amount so paid to such Lender, with interest for the
period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to, during the period to but excluding the date two Business
Days after such request, the Federal Funds Effective Rate, and thereafter, the
Alternate Base Rate plus two percent (2%) per annum.


(g)    Evidence of Debt; Telephonic Notices. Each Lender is hereby authorized to
record, in accordance with its usual practice, the date, the amount and the
maturity of each of its Loans made hereunder; provided, however, that any
failure to so record shall not affect Whirlpool’s obligations under this Credit
Agreement. Upon the request of any Lender made through the Administrative Agent
such Lender’s Loans shall be evidenced by a Note. Except as otherwise set forth
herein, Whirlpool hereby authorizes the Lenders and the Administrative Agent to
extend or continue Advances and effect selections of Types of Advances based on
telephonic notices made by any Person or Persons the Administrative Agent or any
Lender reasonably believes to be an Authorized Representative. If requested by
the Administrative Agent or any Lender, Whirlpool agrees to deliver promptly to
the Administrative Agent a written confirmation of each telephonic notice given
by it signed by an Authorized Representative. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. Notwithstanding the foregoing, no telephonic
notice may be given to the Administrative Agent if such notice is to be given to
the Eurodollar Payment Office of the Administrative Agent.




23
    



--------------------------------------------------------------------------------





(h)    Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Continuation/Conversion Notice, and repayment notice received by it hereunder.
In addition, with respect to each Borrowing Notice, the Administrative Agent
shall notify each Lender of its pro rata share of the Advance to be made
pursuant to such Borrowing Notice. The Administrative Agent will notify
Whirlpool and each Lender of the interest rate applicable to each Eurodollar
Rate Advance promptly upon determination of such interest rate and will give
Whirlpool and each Lender prompt notice of each change in the Alternate Base
Rate; provided, however, that the Administrative Agent’s failure to give any
such notice will not affect Whirlpool’s obligation to pay interest to the
Lenders at the applicable interest rate.


(i)    Non-Receipt of Funds by the Administrative Agent. Unless Whirlpool or the
applicable Lender, as the case may be, notifies the Administrative Agent prior
to the date on which it is scheduled to make payment to the Administrative Agent
of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of
Whirlpool, a payment of principal, interest or fees to the Administrative Agent
for the account of the applicable Lenders, that it does not intend to make such
scheduled payment, the Administrative Agent may assume that such scheduled
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such scheduled payment available to the intended
recipient in reliance upon such assumption. If such Lender or Whirlpool, as the
case may be, has not in fact made such scheduled payment to the Administrative
Agent, the recipient of such scheduled payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of such a repayment due from
a Lender, the Federal Funds Effective Rate for such day, or (y) in the case of
such a repayment due from Whirlpool, the interest rate applicable to the
relevant Loan.


(j)    [Reserved].


(k)    Lending Installations. Subject to Section 3.06, each Lender may (i) from
time to time book its Loans at any Lending Installation(s) selected by such
Lender, and (ii) by written or telecopy notice to the Administrative Agent and
Whirlpool, designate (or change any such prior designation) a Lending
Installation through which Loans of a particular Type will be made by it and for
whose account payments on such Loans are to be made. All terms of this Credit
Agreement shall apply to any such Lending Installation and any Notes of a Lender
shall be deemed held by such Lender for the benefit of its appropriate Lending
Installation. Each Lender will notify the Administrative Agent and Whirlpool on
or prior to the date of this Credit Agreement of the Lending Installation which
it intends to utilize for each Type of Loan hereunder.


(l)    Withholding Tax Exemption.




24
    



--------------------------------------------------------------------------------





(i)    Any Lender that is a U.S. Person shall deliver to Whirlpool and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of Whirlpool or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax on interest paid by Whirlpool;


(ii)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof shall:


(A)    (1)    on or before the date of any payment by Whirlpool under this
Credit Agreement to such Lender, deliver to Whirlpool and the Administrative
Agent two duly completed copies of: (i) United States Internal Revenue Service
Form W-8BEN, or W-8BEN-E, as applicable, (ii) United States Internal Revenue
Service Form W-8ECI, or (iii) United States Internal Revenue Service Form
W-8IMY, accompanied by United States Internal Revenue Service Form W-8ECI,
W-8BEN, or W-8BEN-E, as applicable, or successor applicable form, as the case
may be; provided that if the form provided by a Lender at the time such Lender
first becomes a party to this Credit Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from the obligation to gross up pursuant to under
Section 3.01(c);


(2)    deliver to Whirlpool and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to
Whirlpool; and


(3)    obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by Whirlpool or the Administrative
Agent; or


(B)    in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (1) represent to Whirlpool (for the benefit of
Whirlpool and the Administrative Agent) that it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (2) agree to furnish to Whirlpool, on or
before the date of any payment by Whirlpool, with a copy to the Administrative
Agent, two accurate and complete original signed copies of Internal Revenue
Service Form W-8BEN, or W-8BEN-E, as applicable, or successor applicable form
certifying to such Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Credit Agreement (and to
deliver to Whirlpool and the Administrative Agent two further copies of such
form on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a


25
    



--------------------------------------------------------------------------------





change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by Whirlpool or the Administrative Agent
for filing and completing such forms), and (3) agree, to the extent legally
entitled to do so, upon reasonable request by Whirlpool, to provide to Whirlpool
(for the benefit of Whirlpool and the Administrative Agent) such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from withholding with respect to payments under this
Credit Agreement; provided, that any Lender that delivers the forms and
representation provided in this clause (B) must also deliver to Whirlpool or the
Administrative Agent two accurate, complete and signed copies of either Internal
Revenue Service Form W-8BEN, or W-8BEN-E, as applicable, or W-8ECI, or, in each
case, an applicable successor form, establishing a complete exemption from
withholding of United States federal income tax imposed on the payment of any
fees, if applicable, to such Lender.


Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises
Whirlpool and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 13.02 or 13.03 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements required pursuant to this subsection (i); provided that in the case
of a participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (i) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.


(iii)    If any withholding, deduction or other taxes (whether United States or
otherwise) shall be or become applicable after the date of this Credit Agreement
to any payments by Whirlpool to a Lender hereunder or under any other Loan
Document, such Lender shall use reasonable efforts to make, fund or maintain the
Loan or Loans through another Lending Installation located in another
jurisdiction so as to reduce, to the fullest extent possible, the liability of
Whirlpool hereunder, if the making, funding or maintenance of such Loan or Loans
through such other Lending Installation does not, in the reasonable judgment of
the Lender, materially affect the Lender of such Loan.


(iv)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Whirlpool, at the time or times prescribed by law and at such time or times
reasonably requested in writing by Whirlpool, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested in writing by Whirlpool
as may be necessary for Whirlpool to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations


26
    



--------------------------------------------------------------------------------





under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this Section 2.08(l)(iv) “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.


Section 2.09.    [Reserved].


Section 2.10.    Regulation D Compensation.


Each Lender may require Whirlpool to pay, contemporaneously with each payment of
interest on its Eurodollar Rate Loans, additional interest on the related
Eurodollar Rate Loan of such Lender at a rate per annum determined by such
Lender up to but not exceeding the excess of (i) (A) the Eurodollar Base Rate
then in effect for such Loan divided by (B) one minus the Reserve Requirement
applicable to such Lender over (ii) such Eurodollar Base Rate. Any Lender
wishing to require payment of such additional interest (x) shall so notify
Whirlpool and the Administrative Agent, in which case such additional interest
on the Eurodollar Rate Loans of such Lender to Whirlpool shall be payable to
such Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Business Days after the giving of such notice
and (y) shall notify Whirlpool at least five Business Days prior to each date on
which interest is payable on its Eurodollar Rate Loans of the amount then due
such Lender under this Section.


Section 2.11.    [Reserved].




Section 2.12.    Defaulting Lenders.




(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.01 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as Whirlpool may request (so long as no Default or
Unmatured Default exists), to the funding of any Advance in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Credit Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and


27
    



--------------------------------------------------------------------------------





Whirlpool, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Credit Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; fifth, to the payment of any amounts owing to Whirlpool as a result
of any judgment of a court of competent jurisdiction obtained by Whirlpool
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Credit Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advances in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made at a time when the conditions set forth
in Section 5.03 were satisfied or waived, such payment shall be applied solely
to pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of such Defaulting Lender until such
time as all Advances are held by the Lenders pro rata in accordance with the
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Unused Commitment Fee for any period during which that Lender is a Defaulting
Lender (and Whirlpool shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).


(B)    With respect to any Unused Commitment Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, Whirlpool shall not be required
to pay such fee.


(b)    Defaulting Lender Cure. If Whirlpool and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Whirlpool while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.






28
    



--------------------------------------------------------------------------------





ARTICLE 3

CHANGE IN CIRCUMSTANCES


Section 3.01.    Taxes.


(a)    Payments to be Free and Clear. Except as otherwise provided in
Section 3.01(c), all sums payable by Whirlpool under the Loan Documents, whether
in respect of principal, interest, fees or otherwise, shall be paid without
deduction for any present and future taxes, levies, imposts, deductions, charges
or withholdings imposed by any government or any political subdivision or taxing
authority thereof (but excluding franchise taxes and any tax imposed on or
measured by the net income, receipts, profits or gains) and all interest,
penalties or similar liabilities with respect thereto (collectively, “Taxes”),
which amounts shall be paid by Whirlpool as provided in Section 3.01(b) below.


(b)    Grossing-up of Payments. Except as otherwise provided in Section 3.01(c),
if Whirlpool or any other Person is required by law to make any deduction or
withholding on account of any Taxes from any sum paid or expressed to be payable
by Whirlpool to any Lender under this Credit Agreement:


(A)    the applicable party shall notify the Administrative Agent and, if such
party is not Whirlpool, the Administrative Agent will notify Whirlpool of any
such requirement or any change in any such requirement as soon as such party
becomes aware of it;


(B)    Whirlpool shall pay all Taxes before the date on which penalties attached
thereto become due and payable, such payment to be made (if the liability to pay
is imposed on Whirlpool) for its own account or (if that liability is imposed on
any other party to this Credit Agreement) on behalf of and in the name of that
party;


(C)    the sum payable by Whirlpool in respect of which the relevant deduction,
withholding or payment is required shall (except, in the case of any such
payment, to the extent that the amount thereof is not ascertainable when that
sum is paid) be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, that party receives on the due
date and retains (free from any liability in respect of any such deduction,
withholding or payment of Taxes) a sum equal to that which it would have
received and so retained had no such deduction, withholding or payment of Taxes
been required or made; and


(D)    within thirty days after payment of any sum from which Whirlpool is
required by law to make any deduction or withholding of Taxes, and within thirty
days after the due date of payment of any Tax or other amount which it is
required to pay pursuant to the foregoing subsection (B) of this Section
3.01(b), Whirlpool shall, to the extent it is legally entitled to do so, deliver
to the Administrative Agent


29
    



--------------------------------------------------------------------------------





all such certified documents and other evidence as to the making of such
deduction, withholding or payment as (x) are reasonably satisfactory to the
affected parties as proof of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority, and (y) are
required by any such party to enable it to claim a tax credit with respect to
such deduction, withholding or payment.


(c)    Conditions to Gross-up. Notwithstanding any provision of this Section
3.01 to the contrary, Whirlpool shall not have any obligation to pay any Taxes
pursuant to this Section 3.01, or to pay any amount to the Administrative Agent
or any Lender pursuant to this Section 3.01, to the extent that they are or
result from (i) United States withholding taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (x) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Whirlpool under Section 3.06) or (y) such Lender changes
its lending office (other than pursuant to Section 3.06), except in each case to
the extent that, pursuant to Section 3.01(b), amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (ii) the failure of any Lender or the Administrative Agent to
comply with its obligations pursuant to Section 2.08(l) or Section 13.05 or
(iii) any Taxes imposed under FATCA.


(d)    Refunds. If any Lender receives a refund in respect of Taxes paid by
Whirlpool, it shall promptly pay such refund, together with any other amounts
paid by Whirlpool pursuant to Section 3.01 in connection with such refunded
Taxes, to Whirlpool, provided that Whirlpool agrees to promptly return such
refund to the applicable Lender after it receives notice from the applicable
Lender that the applicable Lender is required by law to repay such refund to the
relevant Tax authority. Nothing in this Section shall be deemed to require any
Lender to disclose confidential tax information.


(e)    Indemnification by Whirlpool. Whirlpool shall indemnify each Lender and
the Administrative Agent, as applicable, for the full amount of Taxes (including
any Taxes imposed by any jurisdiction on amounts payable under this
Section 3.01), subject to the conditions set forth in Section 3.01(c), imposed
on or paid by such Lender or the Administrative Agent in respect of sums payable
under this Credit Agreement (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
provided that if such Lender or the Administrative Agent, as the case may be,
fails to file notice to Whirlpool of the imposition of such Taxes within 120
days following the receipt of actual written notice of the imposition of such
Taxes, there will be no obligation for Whirlpool to pay interest or penalties
attributable to the period beginning after such 120th day and ending 7 days
after Whirlpool receives notice from such Lender or the Administrative Agent, as
the case may be. This indemnification shall be made within 30 days from the date
such Lender or the Agent (as the case may be) makes written demand therefor.


Section 3.02.    Increased Costs.


30
    



--------------------------------------------------------------------------------







If, at any time after the date of this Credit Agreement, the adoption of any
applicable law or the application of any applicable governmental or
quasi-governmental rule, regulation policy, guideline or directive (whether or
not having the force of law), or any Change (as defined in Section 3.03 below)
therein, or any change in the interpretation or administration thereof, or the
compliance of any Lender therewith,


(i)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than amounts paid pursuant to Section
2.10 and other than reserves and assessments taken into account in determining
the interest rate applicable to Eurodollar Rate Advances),


(ii)    imposes any other condition (excluding Taxes, franchise taxes and any
tax imposed on or measured by the net income, receipts, profits or gains), or


(iii) subjects a Lender to any Taxes (other than (I) Taxes for which Whirlpool
is required to pay additional amounts or indemnify the Lender under Section
3.01(b) or 3.01(e), (II) Taxes described in Section 3.01(c) or (III) franchise
taxes and any tax imposed on or measured by the net income, receipts, profits or
gains of the Lender, in each case imposed as a result of a present or former
connection between such Lender and the jurisdiction imposing such tax (other
than connections arising from such Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document)) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto,


and the result of which is to increase the cost to any Lender or any applicable
Lending Installation of making, funding or maintaining Eurodollar Rate Loans or
reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with Eurodollar Rate Loans, or requires any Lender or
any applicable Lending Installation to make any payment calculated by reference
to the amount of Eurodollar Rate Loans held or interest received by it, by an
amount deemed material by such Lender,


then, within 30 days of demand by such Lender, Whirlpool shall pay such Lender
that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Eurodollar Rate Loans and its Commitment to make Eurodollar Rate
Loans, which determination shall be made in good faith and substantially
consistent with similarly situated customers of such Person under agreements
having provisions similar to this Section 3.02 after consideration of such
factors as such Person then reasonably determines to be relevant; provided,
however, that any amount payable pursuant to this Section 3.02 shall be limited
to the amount incurred from and after the date one hundred fifty days prior to
the date that such Lender makes such demand, provided that if such change in or
in the interpretation of any law or regulation


31
    



--------------------------------------------------------------------------------





giving rise to such increased cost is retroactive, then the 150-day period
referred to in the preceding proviso shall be extended to include the period of
retroactive effect thereof.


Section 3.03.    Changes in Capital Adequacy Regulations.


If a Lender determines that the amount of capital or liquidity required or
expected to be maintained by such Lender, any Lending Installation of such
Lender or any corporation controlling such Lender in connection with this Credit
Agreement, its Loans or its obligation to make Loans hereunder, is increased as
a result of a Change (as hereafter defined), then, within 30 days of demand by
such Lender (with a copy of such demand to the Administrative Agent), Whirlpool
shall pay such Lender the amount which such Lender reasonably determines is
necessary to compensate it for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Credit Agreement, its Loans or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy or
liquidity), which determination shall be made in good faith and substantially
consistent with similarly situated customers of such Person under agreements
having provisions similar to this Section 3.03 after consideration of such
factors as such Person then reasonably determines to be relevant; provided,
however, that any amount payable pursuant to this Section 3.03 shall be limited
to the amount incurred from and after the date one hundred fifty days prior to
the date that such Lender makes such demand; provided further, that if such
change in or in the interpretation of any law or regulation giving rise to such
increased capital or liquidity is retroactive, then the 150-day period referred
to in the preceding proviso shall be extended to include the period of
retroactive effect thereof. “Change” means (i) any change after the date of this
Credit Agreement in the Risk-Based Capital Guidelines (as hereafter defined), or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this Credit
Agreement which affects the amount of capital or liquidity required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender, provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change”, regardless of the date enacted, adopted or
issued. “Risk-Based Capital Guidelines” means (x) the risk-based capital
guidelines in effect in the United States on the date of this Credit Agreement,
including transition rules, and (y) the corresponding capital regulations
promulgated by regulatory authorities outside the United States in effect on the
date of this Credit Agreement, including transition rules.


Section 3.04.    Availability of Types.


(a)    Illegality. If any Lender determines that maintenance at a suitable
Lending Installation of its Eurodollar Rate Loans would violate any applicable
law, rule, regulation or directive, whether or not having the force of law, and
notifies Whirlpool and the Administrative Agent of such determination, then,
subject to Section 3.06, the Administrative Agent shall suspend


32
    



--------------------------------------------------------------------------------





the availability of Eurodollar Rate Loans and, if such Lender determines that it
is necessary, require that any Eurodollar Rate Loan be converted to a Floating
Rate Loan; provided, that if each Lender that shall have delivered the foregoing
notice (x) determines that the circumstances causing such illegality have ceased
to exist and that maintenance at a suitable Lending Installation of its
Eurodollar Rate Loans would no longer violate any applicable law, rule,
regulation or directive, whether or not having the force of law, and notifies
Whirlpool and the Administrative Agent of such determination, or (y) shall be
replaced pursuant to Section 3.06 or shall otherwise cease to be a Lender with a
Commitment hereunder, then the affected Type of Advance shall again be
available. If the Administrative Agent determines (or is advised by the Required
Lenders) that the combination of the interest rate applicable to Eurodollar Rate
Advances and payments due pursuant to Sections 3.01 and 3.02 with respect to
such Eurodollar Rate Advances does not accurately reflect the cost of making or
maintaining Eurodollar Rate Advances, then, subject to Section 3.06, upon notice
by the Administrative Agent to Whirlpool, Advances shall bear interest based
upon the Alternate Base Rate.


(b)    Alternative Rate of Interest. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) adequate and reasonable means do not exist for ascertaining the Eurodollar
Base Rate (including because the LIBO Screen Rate is not available or published
on a current basis), and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (i) above have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a governmental authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
Whirlpool shall endeavor to establish an alternate rate of interest to the
Eurodollar Base Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Credit Agreement
to reflect such alternate rate of interest and such other related changes to
this Credit Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Eurodollar Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this Credit
Agreement. Notwithstanding anything to the contrary in Section 9.03, such
amendment shall become effective without any further action or consent of any
other party to this Credit Agreement so long as the Administrative Agent shall
not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence


33
    



--------------------------------------------------------------------------------





of this Section 3.04(b), only to the extent the LIBO Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any request to convert any Loan to, or to continue any Loan as, a Eurodollar
Rate Loan shall be ineffective and (y) if any Borrowing Notice requests a
Eurodollar Rate Loan, such Loan shall be made as a Floating Rate Loan.


Section 3.05.    Funding Indemnification.


In the event of (a) the payment of any principal of any Eurodollar Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of a Default), (b) the conversion of any Eurodollar Rate Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.08(b)(i) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
Whirlpool pursuant to Section 3.06, then, in any such event, Whirlpool shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Rate Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Base Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the London interbank market.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to Whirlpool and shall be conclusive absent
manifest error.  Whirlpool shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.


Section 3.06.    Mitigation of Additional Costs or Adverse Circumstances;
Replacement of Lenders.


If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:


(i)    an increase in the liability of Whirlpool to such Lender under
Section 3.01, 3.02 or 3.03;


(ii)    the unavailability of a Type of Advance under Section 3.04(a); or


(iii)    a Lender being unable to deliver the forms required by Section 2.08(l);


then, without in any way limiting, reducing or otherwise qualifying Whirlpool’s
obligations under any of the Sections referred to above in this Section 3.06,
such Lender shall promptly upon


34
    



--------------------------------------------------------------------------------





becoming aware of the same notify the Administrative Agent thereof and shall, in
consultation with the Administrative Agent and Whirlpool and to the extent that
it can do so without disadvantaging itself, take such reasonable steps as may be
reasonably open to it to mitigate the effects of such circumstances (including,
without limitation, the designation of an alternate Lending Installation or the
transfer of its Loans to another Lending Installation). If and so long as a
Lender has been unable to take, or has not taken, steps acceptable to Whirlpool
to mitigate the effect of the circumstances in question, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, such Lender shall be obliged, at
the request and expense of Whirlpool, to assign all its rights and obligations
hereunder to another Lender (or an Affiliate of another Lender) or any other
Person nominated by Whirlpool with the approval of the Administrative Agent
(each of which shall not be unreasonably withheld, conditioned or delayed) and
willing to participate in the facility in place of such Lender; provided that
(i) all obligations owed to such assigning Lender shall be paid in full and (ii)
such Person satisfies all of the requirements of this Credit Agreement
including, but not limited to, providing the forms required by Sections 2.08(l)
and 13.03(b). Notwithstanding any such assignment, the obligations of Whirlpool
under Sections 3.01, 3.02, 3.03 and 10.06 shall survive any such assignment and
be enforceable by such Lender.


Section 3.07.    Lender Statements; Survival of Indemnity.


Each Lender shall deliver to Whirlpool a written statement of such Lender as to
the amount due, if any, under Section 3.01, 3.02, 3.03 or 3.05. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on
Whirlpool in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender funded its Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement shall be payable within 30 days after
receipt by Whirlpool of the written statement. The obligations of Whirlpool
under Sections 3.01, 3.02, 3.03 or 3.05 shall survive payment of the Obligations
and the termination of this Credit Agreement.




ARTICLE 4

[RESERVED]




ARTICLE 5

CONDITIONS PRECEDENT


Section 5.01.    Effectiveness.


35
    



--------------------------------------------------------------------------------







This Credit Agreement shall not be effective and no Lender shall be required to
fund its portion of the initial Advance hereunder until a date (the “Effective
Date”) upon which following conditions have been satisfied:


(a)    Whirlpool has furnished or caused to be furnished to the Administrative
Agent the following:


(i)    A copy of the articles, certificate or charter of incorporation or
similar document or documents of Whirlpool, certified by the Secretary or
Assistant Secretary or other Authorized Representative of Whirlpool or by the
appropriate governmental officer in the jurisdiction of incorporation or
organization or other formation of Whirlpool within thirty days of the Effective
Date;


(ii)    A certificate of good standing dated within thirty days of the Effective
Date;


(iii)    A copy, certified as of the Effective Date by the Secretary or
Assistant Secretary or other Authorized Representative of Whirlpool of its
by-laws or similar governing document;


(iv)    A copy, certified as of the Effective Date by the Secretary or Assistant
Secretary or other Authorized Representative of Whirlpool, of the resolutions of
its Board of Directors authorizing the execution of this Credit Agreement and
the other Loan Documents;


(v)    An incumbency certificate, executed as of the Effective Date by the
Secretary or an Assistant Secretary of Whirlpool, which shall identify by name
and title and bear the signature of all Authorized Officers which shall be
authorized to execute Loan Documents on behalf of Whirlpool, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by Whirlpool;


(vi)    A certificate, signed by an Authorized Officer stating that on the
Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article 6
are true and correct;


(vii)    Written opinions of counsel to Whirlpool, given upon the express
instructions of Whirlpool, each dated the Effective Date and addressed to the
Administrative Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent; and


(viii)    A certificate, signed by an Authorized Officer stating that since
December 31, 2019, except as disclosed in filings with the Securities Exchange
Commission prior to the Effective Date, there has been no development or event
relating to or affecting Whirlpool or any of its Subsidiaries that has had or
could be reasonably expected to have a Material Adverse Effect.


36
    



--------------------------------------------------------------------------------







(b)    The Lenders, the Administrative Agent and their Affiliates shall have
received all fees required to be paid, and all expenses relating to the
negotiation, execution and delivery of this Credit Agreement and which are
required to be paid to such parties pursuant to the terms hereof for which
invoices have been presented by not later than the Business Day prior to the
proposed Effective Date.


(c)    All governmental and third party approvals necessary in connection with
the financing contemplated hereby shall have been obtained and be in full force
and effect.


(d)    (i) The Lenders shall have received such documents and other information
as may be required for “know your customer” or similar requirements to the
extent requested at least ten days prior to the proposed Effective Date and (ii)
to the extent Whirlpool qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Effective Date,
any Lender that has requested, in a written notice to Whirlpool at least 10 days
prior to the Effective Date, a Beneficial Ownership Certification in relation to
Whirlpool shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Credit Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).


Section 5.02.    [Reserved].


Section 5.03.    Each Extension of Credit.


No Lender shall be required to fund its portion of any Advance (including,
without limitation, the initial Advance hereunder), unless on the applicable
Borrowing Date:


(i)    Prior to and after giving effect to such Advance there exists no Default
or Unmatured Default;


(ii)    The representations and warranties contained in Article 6 are true and
correct in all material respects as of such Borrowing Date (except for (x) the
representations and warranties set forth in Sections 6.04, 6.05 and 6.07, which
representations and warranties shall be true and correct as of the respective
dates specified therein, and (y) the representations and warranties set forth in
Sections 6.06 and 6.12 solely as such representations and warranties relate to
any Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) consummated within 30
days prior to the applicable Borrowing Date, which representations and
warranties shall not be required to be true and correct pursuant to this
condition); and


(iii)    Whirlpool shall have delivered the applicable notices described in
Section 2.03(a).


Each request for extension of credit hereunder shall constitute a representation
and warranty by Whirlpool that the conditions contained in Sections 5.03(i) and
(ii) have been satisfied.


37
    



--------------------------------------------------------------------------------









ARTICLE 6

REPRESENTATIONS AND WARRANTIES


Whirlpool represents and warrants to the Lenders that:


Section 6.01.    Existence and Standing.


It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization or other
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in the case of its good
standing (other than with respect to Whirlpool) as would not reasonably be
expected to result in a Material Adverse Effect.


Section 6.02.    Authorization and Validity.


It has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. Its
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other proceedings, and the Loan Documents to which it is a party
constitute its legal, valid and binding obligations enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and the availability of equitable remedies for the enforcement
of certain obligations (other than the payment of money) contained herein or
therein may be limited by equitable principles generally and by principles of
good faith and fair dealing.


Section 6.03.    No Conflict; Government Consent.


Neither its execution and delivery of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor its
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Subsidiaries or the articles, certificate or charter of incorporation or by-laws
or other organizational or constitutional documents of it or any of its
Subsidiaries or the provisions of any indenture, instrument or agreement to
which it or any of its Subsidiaries is a party or is subject, or by which it or
its Property is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of it
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, in any such case which violation, conflict, default,
creation or imposition has not had or could not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection


38
    



--------------------------------------------------------------------------------





with, its execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents to which it is a
party other than those the absence of which has not had or could not reasonably
be expected to have a Material Adverse Effect.


Section 6.04.    Financial Statements.


The December 31, 2019 financial statements of Whirlpool and its Consolidated
Subsidiaries were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of Whirlpool and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.


Section 6.05.    Material Adverse Change.


As of the Effective Date, except as disclosed in filings with the Securities and
Exchange Commission as of such date, there has been no material adverse change
since December 31, 2019 in the business, Property, financial condition or
results of operations of Whirlpool and its Consolidated Subsidiaries.


Section 6.06.    Taxes.


Whirlpool and its Subsidiaries have filed all United States federal income tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Whirlpool or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves are being
maintained and except to the extent that any such failure to make such filings
or payments would not reasonably be expected to result in a Material Adverse
Effect. No tax liens have been filed and no claims are being asserted with
respect to any such taxes other than any such liens or claims that would not
reasonably be expected to result in a Material Adverse Effect.


Section 6.07.    Litigation.


As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
its knowledge, threatened against or affecting it or any of its Subsidiaries
which has had or would reasonably be expected to have a Material Adverse Effect.


Section 6.08.    ERISA.


Each Plan complies with all applicable requirements of law and regulations, no
Reportable Event has occurred with respect to any Plan, no member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to terminate any Plan, except, in each case, to the extent
that any of the events described in this sentence, together with all other such
events, which shall have occurred, taken in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


39
    



--------------------------------------------------------------------------------







Section 6.09.    Accuracy of Information.


No information or report furnished by it to the Administrative Agent or the
Lenders in connection with the negotiation of, or compliance with, the Loan
Documents contains any material misstatement of fact or omits to state a
material fact necessary to make the statements contained therein not misleading.


Section 6.10.    [Reserved].




Section 6.11.    Compliance with Laws.


It and its Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
except where non-compliance with any such statute, rule, regulation, order or
restriction cannot reasonably be expected to have a Material Adverse Effect.


Section 6.12.    AML Laws, Anti-Corruption Laws and Sanctions.


Whirlpool has implemented and maintains in effect policies and procedures
designed to ensure compliance by Whirlpool, its Subsidiaries, and by their
respective directors, officers, employees and agents in connection with such
individual’s actions on behalf of Whirlpool or the applicable Subsidiary, with
applicable Anti-Corruption Laws, applicable AML Laws and applicable Sanctions,
and Whirlpool and, to Whirlpool’s actual knowledge, its Subsidiaries and their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws, applicable AML Laws and applicable Sanctions in all
material respects. None of (a) Whirlpool, any Subsidiary or, to the actual
knowledge of Whirlpool, any of their respective directors, officers or
employees, or (b) to the actual knowledge of Whirlpool, any agent of Whirlpool
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. The
borrowing of any Advance and the use of proceeds thereof by Whirlpool will not
cause a violation of any applicable Anti-Corruption Law, applicable AML Law or
Sanctions applicable to any party hereto.


Section 6.13.    Investment Company Act.


Neither Whirlpool nor any of its Subsidiaries is an “investment company” or an
“affiliated person” thereof or an “affiliated person” of such affiliated person
as such terms are defined in the Investment Company Act of 1940, as amended.


Section 6.14.    Environmental Matters.


In the ordinary course of its business, Whirlpool conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
Whirlpool and its Subsidiaries,


40
    



--------------------------------------------------------------------------------





in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or hazardous
substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses). On the basis of this review,
Whirlpool has concluded that such associated liabilities and costs, including
the costs of compliance with Environmental Laws, would not reasonably be
expected to have a Material Adverse Effect.


Section 6.15    Affected Financial Institution.


Whirlpool is not an Affected Financial Institution (as defined in Section
10.14).




ARTICLE 7

COVENANTS


During the term of this Credit Agreement, unless the Required Lenders shall
otherwise consent in writing:


Section 7.01.    Financial Reporting.


Whirlpool will maintain, for Whirlpool and each of its Subsidiaries, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent, for distribution
to the Lenders:


(i)    Within 90 days after the close of each of Whirlpool’s fiscal years, an
unqualified audit report certified by independent certified public accountants
of recognized national standing selected by Whirlpool, prepared in accordance
with generally accepted accounting principles on a consolidated basis for
Whirlpool and its Consolidated Subsidiaries, including a consolidated balance
sheet as of the end of such period and related consolidated statements of
earnings and cash flows, provided that Whirlpool shall not be required to
furnish separately any such financial statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein;


(ii)    Within 60 days after the close of each of the first three quarterly
periods of each of Whirlpool’s fiscal years, for Whirlpool and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of such
period and a consolidated statement of earnings and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all
certified, subject to year-end audit adjustments, by an Authorized Officer;
provided that Whirlpool shall not be required to furnish separately any


41
    



--------------------------------------------------------------------------------





such financial statements that are filed electronically with the Securities and
Exchange Commission by Whirlpool at the times specified herein;


(iii)    Together with the financial statements required pursuant to clauses (i)
and (ii) above, a compliance certificate in substantially the form of Exhibit D
hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this Credit Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof;


(iv)    Promptly upon the furnishing thereof to the shareholders of Whirlpool,
copies of all financial statements, reports and proxy statements so furnished,
provided that Whirlpool shall not be required to furnish separately any such
financial statements, reports and proxy statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein;


(v)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which Whirlpool or any
of its Subsidiaries files with the Securities and Exchange Commission; provided
that documents that are required to be delivered pursuant to this clause (v)
shall be deemed to be delivered on the date on which Whirlpool or any of its
Subsidiaries files such documents with the Securities and Exchange Commission
and provides written notification of such filing to the Administrative Agent;


(vi)    [Reserved];


(vii)    Within a reasonable time after receipt of a request therefor, which
time shall in any event be not less than two days nor more than thirty days,
such other information (including non-financial information and information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation) as the Administrative Agent or any Lender may from time to
time reasonably request; and


(viii)    Promptly after Whirlpool has notified the Administrative Agent of any
intention by Whirlpool to treat the Advances as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.


Section 7.02.    Use of Proceeds.


Whirlpool will use the proceeds of the Advances only for general corporate
purposes (including the financing of Acquisitions). Whirlpool will not, and will
not permit any of its Subsidiaries to, use any of the proceeds of the Advances
to purchase or carry any “margin stock” (as defined in Regulation U) or in
contravention of Regulation X. Whirlpool will not request any Borrowing, nor
use, or permit its Subsidiaries and its or their respective directors, officers,
employees


42
    



--------------------------------------------------------------------------------





and agents to use, the proceeds of any Advance (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws or applicable AML Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent such
activities, business or transaction would be permissible under existing
Sanctions laws or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
    
Section 7.03.    Notice of Default.


Promptly after any Authorized Officer referenced in clauses (i), (ii) or (iii)
of the definition of Authorized Officer or any assistant treasurer becomes aware
of the occurrence of any Default or Unmatured Default, Whirlpool will give
notice in writing to the Administrative Agent for distribution to the Lenders of
the occurrence of such Default or Unmatured Default.


Section 7.04.    Existence.


Whirlpool will, and will cause each of its Subsidiaries to, do all things
necessary to remain duly incorporated or otherwise organized, validly existing
and (to the extent applicable) in good standing in its jurisdiction of
incorporation or organization and maintain all requisite authority to conduct
its business in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
failure to maintain such authority has resulted or could result in a Material
Adverse Effect; provided, however, that the existence of any Subsidiary may be
terminated and any right, franchise or license of any Subsidiary may be
terminated or abandoned if in the good faith judgment of the appropriate officer
or officers of Whirlpool, such termination or abandonment is in its best
interest and is not materially disadvantageous to the Lenders.


Section 7.05.    Taxes.


Whirlpool will, and will cause each of its Subsidiaries to, pay when due all
material taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings diligently conducted (or, in the case of any
such tax, those the payment of which can be delayed without penalty) and with
respect to which adequate reserves have been set aside or those the nonpayment
of which would not reasonably be expected to result in a Material Adverse
Effect.


Section 7.06.    Insurance.


Whirlpool will, and will cause each of its Subsidiaries to (either in the name
of Whirlpool or any Subsidiary which is a parent company of such Subsidiary or
in such Subsidiary’s own name), maintain with financially sound and reputable
insurance companies, or by way of such self-insurance as Whirlpool considers
appropriate, insurance on its Property in such amounts and covering such risks
of loss of a character usually insured by corporations of comparable size and
financial strength and with comparable risks.


43
    



--------------------------------------------------------------------------------







Section 7.07.    Compliance with Laws.


Whirlpool will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject (including, without limitation, all laws,
rules or regulations under ERISA and all environmental laws and regulations)
which, if violated, would reasonably be expected to have a Material Adverse
Effect. Whirlpool will maintain in effect and enforce policies and procedures
designed to ensure compliance by Whirlpool and its Subsidiaries and by their
respective directors, officers, employees and agents in connection with such
individuals’ actions on behalf of Whirlpool or the applicable Subsidiary, with
applicable Anti-Corruption Laws, applicable AML Laws and applicable Sanctions.


Section 7.08.    Inspection.


Whirlpool will, and will cause each of its Subsidiaries to, permit the Lenders,
by their respective representatives and agents, to inspect at all reasonable
times, and at the risk and expense of the inspecting party, any of the
Properties, corporate books and financial records of Whirlpool and each of its
Subsidiaries, to examine and make copies (subject to any confidentiality
agreement reasonably acceptable to Whirlpool and the inspecting party, copyright
laws and similar reasonable requirements) of the books of accounts and other
financial records of Whirlpool and each of its Subsidiaries, and to discuss the
affairs, finances and accounts of Whirlpool and each of its Subsidiaries with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Lenders may designate; provided, however,
that unless a Default exists the Administrative Agent and the Lenders (or any of
their respective representatives or independent contractors), taken as a whole,
may only exercise its inspection rights hereunder twice per fiscal year;
provided  further, that representatives of Whirlpool may be present during such
inspections and discussions at all times unless a Default shall have occurred
and be continuing.


Section 7.09.    Consolidations, Mergers, Dissolution and Sale of Assets.


Whirlpool will not sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (whether by a single transaction or a number of
related transactions and whether at one time or over a period of time) or to
dissolve or to consolidate with or merge into any Person or permit any Person to
merge into it, except that Whirlpool may consolidate with or merge into, any
other Person, or permit another Person to merge into it so long as (a) 
Whirlpool shall be the continuing or surviving Person and (b) immediately after
such merger or consolidation or sale, there shall not exist any Default or
Unmatured Default.


Section 7.10.    Liens.


Whirlpool will not, nor permit any of its Subsidiaries to, create, incur, assume
or suffer to exist any Lien in or on any of its Property, except:


(i)    Liens existing on the date of this Credit Agreement securing Indebtedness
outstanding on the date of this Credit Agreement or any Indebtedness which
refinances or


44
    



--------------------------------------------------------------------------------





replaces such Indebtedness (without increase in the amount thereof in excess of
the amount of any fees, expenses or premiums payable in connection with such
refinancing or replacement);


(ii)    Liens for taxes not delinquent and Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted and
in respect to which Whirlpool or such Subsidiary, as the case may be, shall have
set aside on its books an adequate reserve;


(iii)    purchase money Liens (including those incurred in connection with
synthetic leases) on fixed assets or other physical Properties hereafter
acquired and not theretofore owned by Whirlpool or any Subsidiary (provided such
Liens are created at the time of acquisition or within 180 days thereafter), and
Liens existing on the date of acquisition on fixed assets or other physical
Properties acquired by Whirlpool or any Subsidiary after the date hereof and not
theretofore owned by Whirlpool or any Subsidiary, if in each such case, such
fixed assets or physical Properties are not or shall not thereby become
encumbered in an amount in excess of the fair market value thereof at the time
such Lien was or will be created (as determined in good faith by the Board of
Directors of Whirlpool or such Subsidiary, as the case may be) plus any amount
in excess of such fair market value which shall have been applied to
Section 7.10(xix) below, and refundings or extensions of the foregoing Liens for
amounts not exceeding the principal amounts so refunded or extended and applying
only to the same fixed assets or physical Property theretofore subject to such
Lien and fixtures and building improvements thereon;


(iv)    (A) any deposit or pledge as security for the performance of any
contract or understanding not directly or indirectly in connection with the
borrowing of money or the security of Indebtedness, if made and continuing in
the ordinary course of business, (B) any deposit or pledge with any governmental
agency required or permitted to qualify Whirlpool or any Subsidiary to conduct
business, to maintain self-insurance or to obtain the benefits of any law
pertaining to workmen’s compensation, unemployment insurance, old age pensions,
social security or similar matters, or to obtain any stay or discharge in any
legal or administrative proceedings, (C) deposits or pledges made in the
ordinary course of business to obtain the release of mechanics’, workmen’s,
repairmen’s or warehousemen’s Liens or the release of property in the possession
of a common carrier, (D) easements, licenses, franchises or minor encumbrances
on or over any real property which do not materially detract from the value of
such real property or its use in the business of Whirlpool or the applicable
Subsidiary, or (E) other deposits or pledges similar to those referred to in
clauses (B) and (C) of this Section 7.10(iv), if made and continuing in the
ordinary course of business;


(v)    Liens of carriers, warehousemen, mechanics, laborers and materialmen for
sums not yet due or being contested in good faith and by appropriate proceedings
diligently conducted, if such reserve or other appropriate provision, if any, as
shall be required by generally accepted accounting principles shall have been
made therefor;




45
    



--------------------------------------------------------------------------------





(vi)    Liens on Property of any Subsidiary exclusively in favor of Whirlpool or
one or more other Subsidiaries;


(vii)    mortgages, pledges, Liens or charges existing on Property acquired by
Whirlpool or any Subsidiary through the exercise of rights arising out of
defaults on receivables of Whirlpool or any Subsidiary;


(viii)    any banker’s Lien or right of offset on moneys of Whirlpool or any
Subsidiary in favor of any lender or holder of its commercial paper deposited
with such lender or holder in the ordinary course of business;


(ix)    Liens securing Indebtedness in respect of lease obligations which with
respect to Whirlpool or any Subsidiary constitute Non-Recourse Obligations;


(x)    interests of lessees in Property owned by Whirlpool or any Subsidiary
where such interests are created in the ordinary course of their respective
leasing activities and are not created directly or indirectly in connection with
the borrowing of money or the securing of Indebtedness by Whirlpool or any
Subsidiary;


(xi)    Liens incidental to the conduct of the business of Whirlpool or any
Subsidiary or the ownership of their respective Properties which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially detract from the value
of their Properties or materially impair the use thereof in the operation of
their businesses;


(xii)    Judgment liens which are not a Default under Section 8.07;


(xiii)    Liens in favor of customs and revenue authorities arising as a matter
of law or regulation to secure the payment of customs duties in connection with
the importation of goods and deposits made to secure statutory obligations in
the form of excise taxes;


(xiv)    Statutory liens of depository or collecting banks on items in
collection and any accompanying documents or the proceeds thereof;


(xv)    Liens arising from precautionary UCC financing statement filings
regarding operating leases;


(xvi)    Liens on assets located outside of the United States of America arising
by operation of law;


(xvii)    Liens securing (x) Indebtedness of Subsidiaries permitted in
accordance with Section 7.11 and (y) Off-Balance Sheet Obligations of Whirlpool
and its Subsidiaries;


(xviii)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with Whirlpool or any Subsidiary or
becomes a Subsidiary;


46
    



--------------------------------------------------------------------------------





provided that such Liens were not created by or at the direction of Whirlpool or
any of its Subsidiaries (other than any such Subsidiary that was not a
Subsidiary at the time of such creation or direction) in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with Whirlpool or such
Subsidiary or acquired by Whirlpool or such Subsidiary; and


(xix)    Liens in addition to the Liens permitted by Sections 7.10(i) through
(xviii), inclusive; provided that such Liens may not exist if:  (a) the value of
all assets subject to such Liens at any time exceeds an amount equal to 10% of
the value of all assets of Whirlpool and its Consolidated Subsidiaries, as shown
on its most recent audited consolidated balance sheet and as determined in
accordance with generally accepted accounting principles or (b) the incurrence
of any Indebtedness to be secured by such Liens would cause a violation of
Section 7.11.


Section 7.11.    Subsidiary Indebtedness.


Whirlpool will not permit its Subsidiaries to, contract, create, incur, assume
or permit to exist Indebtedness if the sum of: (i) the aggregate amount of all
Indebtedness contracted, created, incurred, assumed or permitted by a Subsidiary
(other than Indebtedness incurred by a Subsidiary under that certain Fourth
Amended and Restated Long-Term Credit Agreement dated as of August 6, 2019 among
Whirlpool and certain Subsidiaries, as borrowers, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent) plus (ii) without
duplication, the amount of all Indebtedness of Whirlpool and its Subsidiaries
subject to a Lien (other than Liens permitted by Sections 7.10(i) through (xvi)
inclusive, Section 7.10(xvii)(y) or Section 7.10 (xviii)) exceeds 17.5% of the
value of all assets of Whirlpool and its Consolidated Subsidiaries, as shown on
its most recent audited consolidated balance sheet and as determined in
accordance with generally accepted accounting principles. For the avoidance of
doubt, this Section 7.11 shall not restrict the ability of any Subsidiary of
Whirlpool to contract, create, incur, assume or permit to exist Off-Balance
Sheet Obligations.


Section 7.12.    Debt to Capitalization Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, a Debt to Capitalization Ratio of less than or equal to 0.65 to 1.00.


Section 7.13.    Interest Coverage Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, an Interest Coverage Ratio of greater than or equal to 3.00 to 1.00.




ARTICLE 8

DEFAULTS


47
    



--------------------------------------------------------------------------------







The occurrence of any one or more of the following events shall constitute a
Default:


Section 8.01.    Representations and Warranties.


Any representation or warranty made or deemed made by or on behalf of Whirlpool
to the Lenders or the Administrative Agent under or in connection with this
Credit Agreement or in any certificate or other information delivered in
connection with this Credit Agreement or any other Loan Document shall be
materially false on the date as of which made or deemed made; provided that to
the extent any representation or warranty set forth in Section 6.06 or 6.12
shall have been false on the date made or deemed made in relation to the actions
or status of any Subsidiary acquired in connection with a Material Acquisition
(including any Subsidiary of the target of such Material Acquisition) and made
or existing during the period of 30 days following the consummation of such
Material Acquisition, a Default shall not result.


Section 8.02.    Payment.


(i)    Nonpayment of principal under the Loan Documents when due, or


(ii)    nonpayment of interest or of any unused commitment fee or any other
obligations under any of the Loan Documents within five Business Days after the
same becomes due.


Section 8.03.    Covenants.


(a)    The breach by Whirlpool of any of the terms or provisions of
Section 7.02, 7.04 (as to existence of Whirlpool), 7.09, 7.10, 7.11, 7.12 or
7.13.


(b)    The breach by Whirlpool of any of the terms or provisions of Section 7.03
and such breach shall continue unremedied for a period of five or more Business
Days.


(c)    The breach by Whirlpool (other than a breach which constitutes a Default
under Section 8.01, 8.02, 8.03(a) or 8.03(b)) of any of the terms or provisions
of this Credit Agreement and such breach shall continue unremedied for a period
of thirty or more days after the earlier of (i) receipt of written notice from
the Administrative Agent or any Lender as to such breach or (ii) the date on
which an Authorized Representative of Whirlpool became aware of such breach;
provided that a breach by Whirlpool of the terms or provisions of Section 7.05,
7.06, 7.07 or 7.08 as a result of any action, omission or failure by any
Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) occurring during the
period of 30 days following the consummation of such Material Acquisition shall
not be an Unmatured Default.


Section 8.04.    Other Indebtedness.


48
    



--------------------------------------------------------------------------------







Failure of Whirlpool or Subsidiary to pay when due Indebtedness (other than the
Obligations) in an aggregate amount greater than $100,000,000 (or the Dollar
equivalent of Indebtedness denominated in a currency other than Dollars); or the
default by Whirlpool or any Subsidiary in the performance of any term, provision
or condition contained in any agreement under which any Indebtedness (other than
the Obligations) in an aggregate amount greater than $100,000,000 (or the Dollar
equivalent of Indebtedness denominated in a currency other than Dollars) was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of any Indebtedness to cause, Indebtedness in an aggregate amount
greater than $100,000,000 (or the Dollar equivalent of Indebtedness denominated
in a currency other than Dollars) to become due prior to its stated maturity; or
Indebtedness (other than the Obligations) in an aggregate amount greater than
$100,000,000 (or the Dollar equivalent of Indebtedness denominated in a currency
other than Dollars) shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.


Section 8.05.    Bankruptcy.


Whirlpool or any Material Subsidiary shall (i) have an order for relief entered
with respect to it under the Bankruptcy Code or any other bankruptcy, insolvency
or other similar law as now or hereafter in effect, (ii) make a general
assignment for the benefit of creditors, (iii) fail to pay, or admit in writing
its inability to pay, its debts generally as they become due, (iv) apply for,
seek, consent to, or acquiesce in the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (v) institute any proceeding seeking an order for
relief under the Bankruptcy Code or any other bankruptcy, insolvency or other
similar law as now or hereafter in effect or seeking to adjudicate it as
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
the Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or
(vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 8.05.


Section 8.06.    Receivership, Etc.


Without the application, approval or consent of Whirlpool or any Material
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for Whirlpool or any Material Subsidiary or any Substantial Portion
of the Property of any such Person, or a proceeding described in Section 8.05(v)
shall be instituted against Whirlpool or any Material Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 90 consecutive days.


Section 8.07.    Judgments.


Whirlpool or any Subsidiary shall fail within sixty days to pay, bond or
otherwise discharge or settle any judgment or order for the payment of money in
excess of $100,000,000 which is not stayed on appeal or otherwise being
appropriately contested in good faith.


49
    



--------------------------------------------------------------------------------







Section 8.08.    ERISA.


A contribution failure occurs with respect to any Plan sufficient to give rise
to a lien under Section 303(k) of ERISA, or any notice of intent to terminate a
Plan shall be filed by a member of the Controlled Group and/or any Plan
administrator, or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan,
or a condition shall exist which would entitle the PBGC to obtain a decree
adjudicating that any such Plan must be terminated, in each case which would
reasonably be expected to result in a Material Adverse Effect.


Section 8.09.    [Reserved].


Section 8.10.    Change of Control.


Any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
common stock of Whirlpool; or, during any period of 12 consecutive calendar
months, individuals who were directors of Whirlpool on the first day of such
period (together with any new directors whose election or nomination to the
Board of Directors of Whirlpool was approved by a vote of at least a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease for any reason other than retirement, death, or disability
to constitute a majority of the board of directors of Whirlpool.




ARTICLE 9

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


Section 9.01.    Acceleration; Allocation of Payments after Acceleration.


(a)    If any Default described in Section 8.05 or 8.06 occurs, the obligations
of the Lenders to make Loans hereunder shall automatically terminate and the
Obligations of Whirlpool shall immediately become due and payable without
presentment, demand, protest or notice of any kind (all of which Whirlpool
hereby expressly waives) or any other election or action on the part of the
Administrative Agent or any Lender. If any other Default occurs, the Required
Lenders may (i) terminate or suspend the obligations of the Lenders to make
Loans hereunder or (ii) declare the Obligations of Whirlpool to be due and
payable, or both, in each case upon written notice to Whirlpool, whereupon such
obligations shall terminate or be suspended, as the case may be, and/or the
Obligations shall become immediately due and payable, without presentment,
demand, protest or further notice of any kind, all of which Whirlpool hereby
expressly waives.




50
    



--------------------------------------------------------------------------------





(b)    Notwithstanding any other provisions of this Credit Agreement, after
acceleration of the Obligations, all amounts collected or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Loan Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Loan Documents;


SECOND, to payment of any fees owed to the Administrative Agent or any Lender;


THIRD, to the payment of all accrued interest payable to the Lenders hereunder;


FOURTH, to the payment of the outstanding principal amount of the Advances, pro
rata, as set forth below;


FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and


SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Advances) of amounts
available to be applied pursuant to clauses “FIRST”, “THIRD,” “FOURTH” and
“FIFTH” above.


Section 9.02.    [Reserved].


Section 9.03.    Amendments.


Subject to the provisions of this Article 9, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
Whirlpool may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or Whirlpool hereunder or waiving any Default
or Unmatured Default hereunder; provided, however, that no such supplemental
agreement shall without the consent of each Lender directly affected thereby:


(i)    Extend the maturity of any Loan or reduce the principal amount thereof,
or reduce the rate or extend the time of payment of any interest thereon;




51
    



--------------------------------------------------------------------------------





(ii)    Reduce the rate or extend any fixed date of payment of any fees due
hereunder;


(iii)    Change the order of application of funds under Section 9.01(b) in a
manner that would alter the pro rata sharing contemplated thereby;


(iv)    Change the percentages specified in the definition of Required Lenders;


(v)    Extend the Termination Date or increase the amount of the Commitment of
any Lender hereunder, or permit Whirlpool to assign its rights or obligations
under this Credit Agreement; or


(vi)    Amend or modify, or waive any requirement under, this Section 9.03.


No amendment of any provision of this Credit Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. The Administrative Agent may waive payment of the fee
required under Section 13.03(b) without obtaining the consent of any of the
Lenders.


Section 9.04.    Preservation of Rights.


No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or Unmatured Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or Unmatured Default
or the inability of Whirlpool to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders or the Required Lenders, as applicable,
pursuant to Section 9.03, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.




ARTICLE 10

GENERAL PROVISIONS


Section 10.01.    Survival of Representations.


All representations and warranties of Whirlpool contained in this Credit
Agreement shall survive the making of the Loans.


Section 10.02.    Governmental Regulation.


52
    



--------------------------------------------------------------------------------







Anything contained in this Credit Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to Whirlpool in violation of any
limitation or prohibition provided by any applicable statute or regulation.


Section 10.03.    Headings.


Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


Section 10.04.    Entire Agreement.


The Loan Documents embody the entire agreement and understanding among
Whirlpool, the Administrative Agent and the Lenders and supersede all prior
agreements and understandings among Whirlpool, the Administrative Agent and the
Lenders relating to the subject matter thereof except as contemplated in
Section 2.07(b).


Section 10.05.    Several Obligations.


The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. No Lender shall have any
liability for the failure of any other Lender to perform its obligations
hereunder. This Credit Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Credit
Agreement, each Indemnified Person and their respective successors and assigns.


Section 10.06.    Expenses; Indemnification.


Whirlpool shall reimburse the Administrative Agent for any reasonable and
documented costs, internal charges and out-of-pocket expenses (including
reasonable and documented attorneys’ fees, but only for a single outside counsel
and any necessary local counsel) paid or incurred by the Administrative Agent in
connection with the preparation, negotiation review, execution, delivery,
amendment, modification and administration of the Loan Documents. Whirlpool also
agrees to reimburse the Administrative Agent and the Lenders for any reasonable
and documented costs, internal charges and out-of-pocket expenses (including
reasonable and documented attorneys’ fees but only for a single outside counsel
(and, in the case that there is a conflict between the Administrative Agent and
any Lender, or between any of the Lenders, of one counsel for each conflicting
Lender) and any necessary local counsel) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents. Whirlpool further agrees to indemnify the Administrative Agent,
each Arranger and each Lender and each of their respective directors, officers,
affiliates, agents and employees (each an “Indemnified Person”), excluding Taxes
which shall be governed by Section 3.01 of this Credit Agreement, against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without


53
    



--------------------------------------------------------------------------------





limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent, a Lender or any other Indemnified Person is a party
thereto) which any of them may pay or incur arising out of or relating to the
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder;
provided, however, that Whirlpool shall not be liable to any Indemnified Person
for any such loss, claim, damage, penalty, judgment, liability or expense (x)
resulting from such Indemnified Person’s (or any of its Related Parties’) gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment, (ii) resulting from
a successful claim brought by Whirlpool against an Indemnified Person or any of
its Related Parties for breach in bad faith of such Indemnified Person’s (or
such Related Party’s) obligations hereunder or under any other Loan Document or
(iii) resulting from a dispute among Indemnified Persons not involving any
action on the part of Whirlpool (other than a claim against the Administrative
Agent in its capacity as such). This Section 10.06 shall not apply with respect
to taxes other than any taxes that represent losses, claims, damages, etc.
arising from any non-tax claim. The obligations of Whirlpool under this
Section 10.06 shall survive the termination of this Credit Agreement.


Section 10.07.    Severability of Provisions.


Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.


Section 10.08.    Nonliability of Lenders.


The Administrative Agent, each Lender and their Affiliates may have economic
interests that conflict with those of Whirlpool. The relationship between
Whirlpool and the Lenders and the Administrative Agent shall be solely that of
borrower and lender. Neither the Administrative Agent nor any Lender shall have
any fiduciary responsibilities to Whirlpool. Neither the Administrative Agent
nor any Lender undertakes any responsibility to Whirlpool to review or inform
Whirlpool of any matter in connection with any phase of the business or
operations of Whirlpool.


Section 10.09.    CHOICE OF LAW.


This Credit Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Credit Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.


Section 10.10.     CONSENT TO JURISDICTION.






54
    



--------------------------------------------------------------------------------





Each party hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto, or any Related Party of the foregoing in any way
relating to this Credit Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Credit Agreement or any other Loan Document in any court
referred to above. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.


Section 10.11.    WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.


AS AN INDUCEMENT TO ENTER INTO THIS CREDIT AGREEMENT, WHIRLPOOL, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER. Each party
hereto agrees not to assert any claim against any other party hereto, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys or agents, or any theory of liability for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any
transactions contemplated therein.


Section 10.12.    Binding Effect; Termination.


(i)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.01 have been satisfied or shall have been
waived in accordance with Section 9.03 and it shall have been executed by
Whirlpool and the Administrative Agent, and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise) which, when taken together, bear
the signatures of each Lender, and thereafter this Credit Agreement shall be
binding upon and inure to the benefit of Whirlpool, the Administrative Agent and
each Lender and their respective successors and assigns.




55
    



--------------------------------------------------------------------------------





(ii)    This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, interest, fees and other Obligations
have been paid in full and all Commitments have been terminated. Upon
termination, Whirlpool shall have no further obligations (other than the
indemnification provisions that survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Administrative Agent or any
Lender, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, then the Loan Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or a Lender in connection therewith shall be deemed
included as part of the Obligations.


Section 10.13.    Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority or self-regulatory body; (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; (d) to any other
party to this Credit Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.13, to
(i) any Purchaser of or Participant in, or any prospective Purchaser of or
Participant in, any of its rights or obligations under this Credit Agreement
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to the Obligations or
(iii) to any credit insurance provider relating to Whirlpool and the
Obligations; (g) with the consent of Whirlpool; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.13 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than Whirlpool and its
Subsidiaries; or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates. For the purposes of this Section, “Information” means all
information received from Whirlpool relating to Whirlpool and its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Whirlpool and its Subsidiaries and other than information
pertaining to this Credit Agreement routinely provided by the Arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section 10.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.




56
    



--------------------------------------------------------------------------------





Section 10.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.


Notwithstanding anything to the contrary in this Credit Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under this Credit Agreement, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Credit Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
As used in this Credit Agreement:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution


57
    



--------------------------------------------------------------------------------





Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
ARTICLE 11

THE ADMINISTRATIVE AGENT


Section 11.01.    Appointment and Authority.


58
    



--------------------------------------------------------------------------------







Each of the Lenders hereby irrevocably appoints Citibank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and Whirlpool shall not have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


Section 11.02.    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, Whirlpool or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


Section 11.03.    Exculpatory Provisions.


(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a


59
    



--------------------------------------------------------------------------------





forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and


(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Whirlpool or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 9.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Unmatured Default
unless and until notice describing such Default or Unmatured Default is given to
the Administrative Agent in writing by Whirlpool or a Lender.


(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


Section 11.04.    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon, provided that the Administrative Agent shall not rely on any oral or
telephonic communication of any Borrowing Notice (which shall be in writing and
otherwise in compliance with Section 2.03(e)) or any other communication
directing the transfer of funds to the account of Whirlpool. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for Whirlpool),


60
    



--------------------------------------------------------------------------------





independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


Section 11.05.    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.


Section 11.06.    Resignation of Administrative Agent.


(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and Whirlpool. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject, so long as no Default is
continuing, to the consent (not to be unreasonably withheld, conditioned or
delayed) of Whirlpool, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and which in any event shall not be a Defaulting Lender. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor meeting the qualifications set forth above
(including that such successor be consented to by Whirlpool so long as no
Default is continuing and that such successor shall not be a Defaulting Lender).
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Whirlpool and
such Person remove such Person as Administrative Agent and, in consultation with
Whirlpool, appoint a successor meeting the qualifications set forth in clause
(a) above (including that such successor be consented to by Whirlpool so long as
no Default is continuing and that such successor shall not be a Defaulting
Lender). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.




61
    



--------------------------------------------------------------------------------





(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by Whirlpool to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Whirlpool and
such successor. After the resignation or removal of the Administrative Agent
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.


Section 11.08.     Reimbursement and Indemnification.


The Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments for (i) any amounts not reimbursed by
Whirlpool for which the Administrative Agent (acting as such) is entitled to
reimbursement by Whirlpool under the Loan Documents, (ii) for any other expenses
not reimbursed by Whirlpool incurred by the Administrative Agent on behalf of
the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever and not
reimbursed by Whirlpool which may be imposed on, incurred by or asserted against
the Administrative Agent (acting as such) in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the


62
    



--------------------------------------------------------------------------------





transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction by final and nonappealable judgment.


Section 11.09.    No Other Duties, etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent or documentation agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. No bookrunner,
arranger, syndication agent or documentation agent shall have or be deemed to
have any fiduciary relationship with any Lender.


Section 11.10. Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of Whirlpool, that at least one of the following is
and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Credit Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Credit Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this Credit
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE


63
    



--------------------------------------------------------------------------------





84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Credit Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of Whirlpool, that the Administrative Agent is not a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Credit Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Credit Agreement, any Loan
Document or any documents related hereto or thereto).


As used in this Section 11.10:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.




ARTICLE 12

SETOFF; RATABLE PAYMENTS


Section 12.01.    Setoff.


In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by any Lender to
or for the credit or account of Whirlpool may be offset and applied toward the
payment of the Obligations of Whirlpool owing to such Lender, whether or not the
Obligations, or


64
    



--------------------------------------------------------------------------------





any part thereof, shall then be due, matured or unmatured, contingent or
non-contingent; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify
Whirlpool and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


Section 12.02.    Ratable Payments.


If, after the occurrence of a Default, any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance (other than
payments received pursuant to Article 3) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans comprising such Advance held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of Loans comprising such Advance. The Lenders further agree among themselves
that if payment to a Lender obtained by such Lender through the exercise of a
right of setoff, banker’s lien, counterclaim or other event as aforesaid shall
be rescinded or must otherwise be restored, each Lender which shall have shared
the benefit of such payment shall, by payment in cash or a repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. Whirlpool agrees
that any Lender so purchasing such a participation may, to the fullest extent
permitted by law, exercise all rights of payment, including setoff, banker’s
lien or counterclaim, with respect to such participation as fully as if such
Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon if paid within two Business Days of
the date when such amount is due at a per annum rate equal to the Federal Funds
Effective Rate and thereafter at a per annum rate equal to the Alternate Base
Rate until the date such amount is paid to the Administrative Agent or such
other Lender. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 12.02 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 12.02 to share in the benefits of any
recovery on such secured claim.






65
    



--------------------------------------------------------------------------------





ARTICLE 13

BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS


Section 13.01.    Successors and Assigns.


The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of Whirlpool, the Lenders and the Administrative Agent and their
respective successors and assigns, except that (i) Whirlpool shall not have the
right to assign its rights or obligations under the Loan Documents without the
consent of all of the Lenders, and (ii) any assignment by any Lender must be
made in compliance with Section 13.03. The Administrative Agent may treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
such payee complies with Section 13.03 in the case of an assignment thereof or,
in the case of any other transfer, a written notice of the transfer is filed
with the Administrative Agent. Any assignee or transferee of a Lender’s rights
or obligations hereunder agrees by acceptance thereof to be bound by all the
terms and provisions of the Loan Documents. Any request, authority or consent of
any Person, who at the time of making such request or giving such authority or
consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.


Section 13.02.    Participations.


(a)    Permitted Participations; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in all
or a portion of its rights, obligations or rights and obligations under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, all amounts payable by
Whirlpool under this Credit Agreement shall be determined as if such Lender had
not sold such participating interests, and Whirlpool and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.


(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment, postpones any date
fixed for any regularly-scheduled payment of principal of, or interest or fees
on, any such Loan or Commitment, releases any guarantor of any such Loan or
releases any substantial portion of collateral, if any, securing any such Loan.


(c)    Benefit of Setoff. Whirlpool agrees that each Participant shall be deemed
to have the right of setoff provided in Section 12.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were


66
    



--------------------------------------------------------------------------------





owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.01 with respect
to the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.01, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.02 as if each Participant were a Lender.


(d)    Effect of Participation. Whirlpool agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.02 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
2.08(l) (it being understood that the documentation required under Section
2.08(l) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.03; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.06 as if it were an assignee under Section 13.03; and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.02, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Whirlpool’s request and expense, to use reasonable efforts to
cooperate with Whirlpool to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.01 as though it were a
Lender; provided that such Participant agrees to be subject to Section 12.02 as
though it were a Lender.
 
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Whirlpool, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.


Section 13.03.    Assignments.


(a)    Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (but not to Whirlpool or any of Whirlpool’s
Affiliates or to a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person)


67
    



--------------------------------------------------------------------------------





(“Purchasers”) any part of its rights and obligations under the Loan Documents;
provided that, (i) unless otherwise provided herein, no assignment may be made
without the prior written consent of Whirlpool and the Administrative Agent
(such consents not to be unreasonably withheld, conditioned or delayed) unless
the proposed Purchaser is a Lender or an Affiliate thereof and (ii) unless
Whirlpool and the Administrative Agent shall otherwise consent (each in their
sole discretion), (x) such assigning Lender shall retain after giving effect to
such assignment a Commitment which is not less than $15,000,000 (unless such
Lender is assigning all of its Commitment), (y)  such assignment shall be in an
amount which is not less than $25,000,000 (or, if less, the remaining amount of
the assigning Lender’s Commitment) and in integral multiples of $1,000,000 in
excess thereof and (z) such assigning Lender has provided Whirlpool with notice
of such assignment at least three Business Days prior to the effective date
thereof (which effective date, for the avoidance of doubt, shall be subject to
the consents referred to in clause (i) above), including such information
regarding the Purchaser as Whirlpool may reasonably request; provided, however,
that (1) if a Default under Section 8.02 or (solely with respect to Whirlpool)
8.05 or 8.06 has occurred and is continuing, the consent of Whirlpool shall not
be required and (2) if any Default has occurred and is continuing, the consent
of Whirlpool shall not be required for any assignment to a commercial bank,
trust company or insurance company with capital and surplus of not less than
$500,000,000. Each such assignment shall be substantially in the form of
Exhibit C hereto or in such other form as may be agreed to by the parties
thereto.


(b)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement substantially in the form attached as Exhibit C hereto
(an “Assignment”), together with any consent required by Section 13.03(a),
(ii) payment of a $3,500 processing fee to the Administrative Agent for
processing such assignment and (iii) recordation of such assignment in the
Register as required by Section 13.03(c), such assignment shall become effective
on the effective date specified in such Assignment. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Credit Agreement and any other Loan Document executed by the Lenders and
shall have all the rights and obligations of a Lender under the Loan Documents,
to the same extent as if it were an original party hereto, and no further
consent or action by Whirlpool, the Lenders or the Administrative Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment and Loans assigned to such Purchaser.


(c)    Register. Whirlpool hereby designates the Administrative Agent to serve
as Whirlpool’s non-fiduciary agent, solely for the purpose of this paragraph, to
maintain a register (the “Register”) on which the Administrative Agent will
record each Lender’s Commitment, the Loans made by each Lender, and each
repayment in respect of the principal amount of the Loans of each Lender and
annexed to which the Administrative Agent shall retain a copy of each Assignment
delivered to the Administrative Agent pursuant to Section 13.03(b). The entries
in the Register shall be conclusive, in the absence of manifest error, and
Whirlpool, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered as the owner thereof for all purposes of this
Credit Agreement, notwithstanding notice or any provisions herein to the
contrary. A Lender’s Commitment and the Loans made pursuant thereto may be
assigned or otherwise transferred in whole or in part only by registration of
such assignment or transfer in the Register. Any assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall


68
    



--------------------------------------------------------------------------------





be registered in the Register only upon delivery to the Administrative Agent of
an Assignment duly executed by the assignor thereof. No assignment or transfer
of a Lender’s Commitment or the Loans made pursuant thereto shall be effective
unless such assignment or transfer shall have been recorded in the Register by
the Administrative Agent as provided in this Section. The Register shall be
available for inspection by Whirlpool and any Lender at any reasonable time and
from time to time upon reasonable prior notice.


(d)    No Assignment to Certain Persons. No assignment shall be made to (i)
Whirlpool or any of Whirlpool’s Affiliates, (ii) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof or (iii) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person).


Section 13.04.    Dissemination of Information.


Whirlpool authorizes each Lender to disclose to any Participant or Purchaser or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”) and any prospective Transferee any and all information in
such Lender’s possession concerning the creditworthiness of Whirlpool and its
Subsidiaries.


Section 13.05.    Tax Treatment.


If any interest in any Loan Document is transferred to any Transferee, the
transferor Lender shall cause such Transferee, as a condition to such transfer,
to comply with the provisions of Section 2.08(l).


Section 13.06.    SPCs.


Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Advance, the Granting Lender shall be obligated to fund such
Advance pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 9.03 (all such voting rights shall be retained by the
Granting Lenders), (iv) with respect to notices, payments and other matters
hereunder, Whirlpool, the Administrative Agent and the Lenders shall not be
obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender and (v) the
Granting Lender has provided Whirlpool with three Business Days prior notice of
such assignment, including such information regarding the SPC as Whirlpool may
reasonably request. The funding of an Advance by an SPC hereunder shall utilize
the Commitment of the Granting Lender to the same extent that, and as if, such
Advance were funded by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or payment under this Credit
Agreement for which a Lender would otherwise be liable for so long as, and to
the extent, the Granting Lender provides such indemnity or makes such


69
    



--------------------------------------------------------------------------------





payment. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPC. This Section may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advance is being funded by an SPC at
the time of such amendment.


Section 13.07.    Pledges.


    Notwithstanding any other provision set forth in this Credit Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Credit Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that, no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender party hereto.


ARTICLE 14

NOTICES


Section 14.01.    Giving Notice.


(a) Except as otherwise permitted by Section 2.08(g) or as provided in
subsection (b) below, all notices and other communications provided to any party
hereto under this Credit Agreement or any other Loan Document shall be in
writing or by telecopy or email (and promptly confirmed) and addressed or
delivered to, in the case of Whirlpool or the Administrative Agent, at its
address set forth on Schedule IV hereto and in the case of any Lender, to its
address provided in its Administrative Questionnaire, or at such other address
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid, or sent overnight
delivery via a reputable carrier, shall be deemed given when received; any
notice, if transmitted by telecopy or email, shall be deemed given when
transmitted.


(b)    So long as Citibank or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 7.01(i), (ii), (iii),
(iv) and (v) shall be delivered to the Administrative Agent in an electronic or
other acceptable medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at *****@Citi.com or if by another medium to the address
of the Administrative Agent. In the event such materials are transmitted to such
e-mail address such transmission shall satisfy Whirlpool’s obligation to deliver
such materials. Whirlpool


70
    



--------------------------------------------------------------------------------





agrees that the Administrative Agent may make such materials, as well as any
other written information, documents, instruments and other material relating to
Whirlpool, any of its Subsidiaries or any other materials or matters relating to
this Credit Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on DebtDomain or a substantially similar electronic system (the
“Platform”). Whirlpool acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.


(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Credit Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this Credit
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.


Section 14.02.    Change of Address.


Whirlpool, the Administrative Agent and each Lender may change the address for
service of notice upon it by a notice in writing to the other parties hereto.




ARTICLE 15

COUNTERPARTS


This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Credit Agreement by signing any such counterpart. This
Credit Agreement shall be effective when it has been executed by Whirlpool, the
Administrative Agent and the Lenders and the Administrative Agent has either
received such executed counterparts or has been notified, by telecopy, that such
party has executed its counterparts. Delivery of an executed counterpart by
facsimile or other electronic means shall be effective as an original executed
counterpart. The words “execution,” “signed,” “signature,” and words of like
import in this Credit Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the


71
    



--------------------------------------------------------------------------------





same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided, further, that, without
limiting the foregoing, upon the request of the Administrative Agent, any
electronic signature shall be promptly followed by such manually executed
counterpart.


ARTICLE 16

PATRIOT ACT NOTICE


Each Lender hereby notifies Whirlpool that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act. Whirlpool shall, reasonably promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.




72
    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Whirlpool, the Administrative Agent and the Lenders have
caused this Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.
WHIRLPOOL CORPORATION




By: /s/ Jennifer L. Powers        
Jennifer L. Powers
    
Title:     Vice President & Treasurer
2000 North M-63
Benton Harbor, Michigan 49022
Email: *****@whirlpool.com    














WHIRLPOOL CORPORATION –364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------








CITIBANK, N.A., as Administrative Agent and a Lender




By: /s/ Susan M. Olsen        
Name: Susan M. Olsen
Title: Vice President








WHIRLPOOL CORPORATION –364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------






BNP PARIBAS, as a Lender




By: /s/ Christopher Sked        
Name: Christopher Skeid
Title: Managing Director


By: /s/ Ade Adedeji        
Name: Ade Adedeji
Title: Director
 








































































WHIRLPOOL CORPORATION –364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------









MIZUHO BANK, LTD., as a Lender




By: /s/ Tracy Rahn        
Name: Tracy Rahn
Title: Executive Director




WHIRLPOOL CORPORATION – 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------









MUFG BANK, LTD., as a Lender




By: /s/ Henry Schwarz        
Name: Henry Schwarz
Title: Authorized Signatory














































































WHIRLPOOL CORPORATION – 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------













SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ Katie Lee        
Name: Katie Lee
Title: Director










































































WHIRLPOOL CORPORATION – 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------















ING BANK N.V. DUBLIN BRANCH, as a Lender




By: /s/ Barry Fehily        
Name: Barry Fehily
Title: Managing Director




By: /s/ Sean Hassett        
Name: Sean Hassett
Title: Director






























































WHIRLPOOL CORPORATION – 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A
(to Credit Agreement)


NOTE


______________


Whirlpool Corporation, a Delaware corporation (the “Borrower”), promises to pay
to the order of _________________ (the “Lender”) the unpaid principal amount of
each Loan made by the Lender to the Borrower pursuant to the 364-Day Credit
Agreement dated as of April 27, 2020 among the Borrower, the lenders (including,
without limitation, the Lender) from time to time party thereto and Citibank,
N.A., as Administrative Agent for such lenders (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on the dates, in
the funds, and at the place determined pursuant to the terms of the Credit
Agreement, together with interest, in like funds, on the unpaid principal amount
hereof at the rates and on the dates determined pursuant to the Credit
Agreement.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount, currency and maturity of each Loan and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s obligations under any Loan Document.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which reference is hereby made for a
settlement of the terms and conditions under which this Note may be prepaid or
its maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement. This Note shall be governed by the laws of the State of New York.


WHIRLPOOL CORPORATION






By:_______________________________
Title:








Exhibit A, Page 1





--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL










Date
Principal 
Amount of Loan


Maturity of Loan
Principal Amount Paid




Unpaid Balance







Exhibit A, Page 2





--------------------------------------------------------------------------------






EXHIBIT B
(to Credit Agreement)


[Reserved]








Exhibit B, Page 1





--------------------------------------------------------------------------------




CUSIP Number:___________________


EXHIBIT C
(the Credit Agreement)


ASSIGNMENT AGREEMENT




This Assignment Agreement (this “Assignment”) is dated as of the Effective Date
set forth below and is entered into by and between [the][each]1 Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each]2
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by [the][any] Assignor.




________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


Exhibit C, Page 1





--------------------------------------------------------------------------------

-2-






1.    Assignor[s]:        ______________________________


______________________________


2.
Assignee[s]:        ______________________________



______________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower(s):        Whirlpool Corporation



4.
Administrative Agent:    Citibank, N.A., as the administrative agent under the
Credit Agreement



5.
Credit Agreement:    The 364-Day Credit Agreement dated as of April 27, 2020
among Whirlpool Corporation, the Lenders parties thereto, Citibank, N.A., as
Administrative Agent, and the other agents parties thereto



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Aggregate Amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/ 
Loans8
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]9 


[Page break]






















_____________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.


Exhibit C, Page 2





--------------------------------------------------------------------------------

-3-


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment are hereby agreed to:


ASSIGNOR[S]10 
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]11 
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and]12 Accepted:


CITIBANK, N.A., as
Administrative Agent


By: _________________________________
Title:








______________________
10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


Exhibit C, Page 3





--------------------------------------------------------------------------------

-4-






[Consented to:]13 


[NAME OF RELEVANT PARTY]


By: ________________________________
Title:


























































































______________________________
13 To be added only if the consent of Whirlpool is required by the terms of the
Credit Agreement.


Exhibit C, Page 4





--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Whirlpool, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document, or
(iv) the performance or observance by Whirlpool, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 13.03 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and to
purchase [the][such] Assigned Interest, and (vii) if it is a Lender that is not
incorporated under the laws of the United States of America or a state thereof
attached to the Assignment is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


Exhibit C, Page 1





--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of New York.














Exhibit C, Page 2





--------------------------------------------------------------------------------






EXHIBIT D
(to Credit Agreement)


COMPLIANCE CERTIFICATE


To:     The Lenders party to the
364-Day Credit Agreement described below


This Compliance Certificate is furnished pursuant to that certain 364-Day Credit
Agreement dated as of April 27, 2020 among Whirlpool Corporation, the lenders
from time to time party thereto and Citibank, N.A., as Administrative Agent for
such lenders (as amended, supplemented or otherwise modified from time to time
through the date hereof, the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected _____________ of Whirlpool;


2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Whirlpool and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;


3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below];


4.    Whirlpool and its Subsidiaries are in compliance with (a) the limitations
on Liens set forth in Section 7.10(xix) of the Credit Agreement and (b) the
limitations on Indebtedness set forth in Section 7.11 of the Credit Agreement;
and


5.    Schedule 1 attached hereto sets forth financial data and computations
evidencing Whirlpool’s compliance with Sections 7.12 and 7.13 of the Credit
Agreement, all of which data and computations are true, complete and correct.


6.    [Described below are the exceptions, if any, to paragraph 3 above:]


[list, in detail, the nature of each condition or event, the period during which
it has existed and the action which Whirlpool has taken, are taking, or propose
to take with respect to each such condition or event]


Exhibit D, Page 1





--------------------------------------------------------------------------------







The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of ___________, 20__.


__________________________


Exhibit D, Page 2





--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of ______, 20 __ with
Sections 7.12 and 7.13 of the Credit Agreement




A.    Compliance with Section 7.12: Debt to Capitalization Ratio


1.    Consolidated Covenant Indebtedness on the                $        
date of calculation


2.    Consolidated Shareholders’ Equity on the date of calculation    $        


3.    Debt to Capitalization Ratio
(Line A2/Line A1)                                :1.0


Maximum allowed:
Line A3 shall be less than or equal to 0.65 to 1.00.





B.    Compliance with Section 7.13: Interest Coverage Ratio
    
1.    Consolidated EBITDA for the twelve month period ending on the    $        
date of calculation (see Schedule A attached)


2.    Consolidated Interest Expense for the twelve month period
        $        
ending on the date of calculation


3.    Interest Coverage Ratio
(Line B1 ÷ Line B2)                                :1.0


Minimum required:
Line B3 shall be greater than or equal to 3.00 to 1.00.



Exhibit D, Page 3





--------------------------------------------------------------------------------





EXHIBIT A TO
SCHEDULE I TO COMPLIANCE CERTIFICATE


Calculation of Consolidated EBITDA*


1.    Consolidated net income of Whirlpool and its Consolidated
Subsidiaries (as determined in accordance with GAAP)            $        


2.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,


(A)    Consolidated Interest Expense                    $        


(1)    Per financial statements:            $_____________
(2)    Pro forma from Material Acquisitions (positive) and/or
Material Dispositions (negative):        $__________:




(B)    Taxes in respect of, or measured by, income or excess profits
of Whirlpool and its Consolidated Subsidiaries            $        


(C)    Identifiable and verifiable non-recurring restructuring charges
taken by Whirlpool**                            $        


(D)    Depreciation and amortization expense                $        


(E)    Non-cash charges, losses and fees                $        


(F)    Non-recurring, extraordinary or unusual charges, losses and expenses
$        


(G)    Pro forma Material Acquisition (positive) or Disposition
(negative) EBITDA                            $___________


3.    Sum of Lines 2(A) through 2(G)                        $        


4.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,    


(A)    losses (or income) from discontinued operations***            $        


(B)    losses (or gains) from the effects of accounting
changes***        $        


5.    Sum of Lines 4(A) and 4(B)                            $        


Exhibit D, Page 4





--------------------------------------------------------------------------------







6.    To the extent such amounts were not deducted in the determination of
consolidated net income for the applicable period, cash charges and
expense and fees related to class action or other lawsuits, arbitrations or
disputes, product recalls, regulatory proceedings and governmental
investigations****                                $        


7.    Consolidated EBITDA (Line 1 + Line 3 + Line 5 – Line
6)            $                
_____


*For the purpose of calculating Consolidated EBITDA for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period, as determined in good
faith by Whirlpool.


**Restructuring charges described in Line 2(C) shall not exceed $100,000,000 in
any twelve month period.


***Income or gains described in Lines 4(A) and 4(B) shall be recorded as
negative numbers.
    
****For the avoidance of doubt, to the extent that any amounts in respect of
such charges, expenses and fees described in Line 6 have been reserved for and
have reduced Consolidated EBITDA during any prior period, such amounts shall not
be subtracted in calculating Consolidated EBITDA for any subsequent period even
if such previously reserved amounts are paid in cash during such subsequent
period.




Exhibit D, Page 5





--------------------------------------------------------------------------------






EXHIBIT E
(to Credit Agreement)


BORROWING NOTICE


________, 20__






To:
Citibank, N.A.

as administrative agent (the “Administrative Agent”)


From:         Whirlpool Corporation




Re:
364-Day Credit Agreement dated as of April 27, 2020 among Whirlpool Corporation,
the lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent for such lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Credit Agreement”).



1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(e) of the Credit Agreement
that we request the following [Floating Rate Advance] [Eurodollar Rate Advance]:


Borrowing Date: _______, 20__


Principal Amount*
Interest Period**
 
 
 
 
 
 
 
 



Account to be credited*****:


3.    The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct in all
material respects as of such Borrowing Date (except for (x) the representations
and warranties set forth in Sections 6.04, 6.05 and 6.07 of the Credit
Agreement, which representations and warranties shall be true and correct as of
the respective dates specified therein, and (y) the representations and
warranties set forth in Sections 6.06 and 6.12 of the Credit Agreement solely as
such representations and warranties relate to any Subsidiary acquired in
connection with a Material Acquisition (including any Subsidiary of the target
of such Material Acquisition) consummated within 30 days prior to the


Exhibit E, Page 1





--------------------------------------------------------------------------------





applicable Borrowing Date, which representations and warranties shall not
required to be true and correct pursuant to this condition).


4.    Prior to and after giving effect to such Advance, no Default or Unmatured
Default exists.


    










WHIRLPOOL CORPORATION






By: ___________________________


Title: __________________________





______________________
* Amount must be $5,000,000 or a larger multiple of $1,000,000; provided,
however, that any Floating Rate Advance may be in the aggregate amount of the
unused Aggregate Commitment.
** With respect to Eurodollar Rate Advances, one week or one, two, three or six
months (or, with the consent of each Lender, such other period of up to twelve
months), subject to the provisions of the definition of Interest Period.
*** Whirlpool to insert all relevant account information, i.e. name of account,
account number, routing number, etc.






Exhibit E, Page 2





--------------------------------------------------------------------------------








EXHIBIT F
(to Credit Agreement)


CONTINUATION/CONVERSION NOTICE


________, 200_




To:
Citibank, N.A.

as administrative agent (the “Administrative Agent”)


From:         Whirlpool Corporation




Re:
364-Day Credit Agreement dated as of April 27, 2020 among Whirlpool Corporation,
the lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent for such lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Credit Agreement”)



1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(f) of the Credit Agreement
that we request a continuation or conversion of the following [Floating Rate
Advance] [Eurodollar Rate Advance] according to the terms below:


(A)    Date of continuation or conversion
(which is the last day of the
the applicable Interest Period)            _______________________


(B)    Principal amount of
continuation or conversion*            _______________________


(C)    Type of Advance                    _______________________


(D)    Interest Period and the last day thereof**    _______________________






WHIRLPOOL CORPORATION




By: ___________________________


Title: __________________________


Exhibit F, Page 1





--------------------------------------------------------------------------------





______________________


* Amount must be $5,000,000 or a larger multiple of $1,000,000.
** With respect to Eurodollar Rate Advances, one week or one, two, three or six
months (or, with the consent of each Lender, such other period of up to twelve
months), subject to the provisions of the definition of Interest Period.




Exhibit F, Page 2





--------------------------------------------------------------------------------






SCHEDULE I
(to Credit Agreement)
COMMITMENTS


Lender
Commitment
Citibank, N.A.


$90,000,000.00


BNP Paribas


$90,000,000.00


Mizuho Bank, Ltd.


$90,000,000.00


MUFG Bank, Ltd.


$90,000,000.00


Sumitomo Mitsui Banking Corporation


$90,000,000.00


ING Bank N.V. Dublin Branch


$50,000,000.00


TOTAL


$500,000,000.00









 




Schedule I

--------------------------------------------------------------------------------






SCHEDULE II
(to Credit Agreement)
EURODOLLAR PAYMENT OFFICES
OF THE ADMINISTRATIVE AGENT14 


Currency
Eurodollar Payment Office
Dollars
To: Citibank, N.A.
 
For Citibank, N.A.



































___________________
14 Accounts to be provided before payments made.


Schedule II

--------------------------------------------------------------------------------






SCHEDULE III
(to Credit Agreement)
PRICING SCHEDULE (PART I)
Each of “Unused Commitment Fee Rate”, “Eurodollar Margin” and “Alternate Base
Rate Margin” means, for any day, the rate set forth below, in basis points per
annum, in the row opposite such term and in the column corresponding to the
Pricing Level that applies for such day:
Pricing Level
Level I
Level II
Level III
Level IV
Level V
Unused Commitment Fee Rate
30.0
35.0
40.0
45.0
50.0
Eurodollar Margin
137.5
150.0
162.5
175.0
200.0
Alternate Base Rate Margin
37.5
50.0
62.5
75.0
100.0



For purposes of this Schedule, the following terms have the following meanings:
“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated A or higher by S&P or A2 or higher by Moody’s.
Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s
and (ii) Level I Pricing does not apply.
“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.
“Level IV Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing or Level III Pricing
applies.
“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.
“Moody’s” means Moody’s Investors Service, Inc.
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V applies at any date.
“S&P” means S&P Global Ratings.










Schedule III

--------------------------------------------------------------------------------





The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.
The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the higher of the two ratings will apply
(e.g. BBB+/Baa2 results in Level III Pricing). If Whirlpool is split-rated and
the ratings differential is more than one level, the level immediately below the
highest rating shall be used (e.g. BBB+/Baa3 results in Level IV Pricing).














































Schedule III

--------------------------------------------------------------------------------






SCHEDULE IV
(to Credit Agreement)
NOTICES
Borrower:
Whirlpool Corporation
2000 North M-63
Benton Harbor, Michigan 49022
Attn: Treasurer
Telephone: (269) 923-****
Email: *****@whirlpool.com
                        
Agent:

--------------------------------------------------------------------------------

Citibank, N.A.
One Penns Way
OPS II, Floor 2
New Castle, DE 19720
Attn: Agency Operations
Phone: (302) 894-****
Fax: (646) 274-****
Borrower inquiries only: *****@citi.com
Borrower notifications: *****@Citi.com
Disclosure Team Mail (Financial Reporting): *****@citi.com
Investor Relations Team (investor inquiries only): *****@citi.com



--------------------------------------------------------------------------------







Schedule IV